Exhibit 10.1

 

SPX CORPORATION,

 

as Issuer

 

and

 

APV NORTH AMERICA, INC.

FLAIR CORPORATION

KAYEX CHINA HOLDINGS, INC.

SPX COOLING TECHNOLOGIES, INC.

SPX HEAT TRANSFER INC.

TCI INTERNATIONAL, INC.

THE MARLEY-WYLAIN COMPANY

WAUKESHA ELECTRIC SYSTEMS, INC.

XCEL ERECTORS, INC.

MARLEY ENGINEERED PRODUCTS LLC

MCT SERVICES LLC

SPX PRECISION COMPONENTS LLC

THE MARLEY COMPANY LLC

 

as

 

Initial Subsidiary Guarantors

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as Trustee

 

--------------------------------------------------------------------------------

 

Indenture

 

Dated as of August 16, 2010

 

--------------------------------------------------------------------------------

 

6.875% Senior Notes due 2017

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

 

TIA Sections

 

Indenture Sections

 

 

 

§ 310(a)(1)

 

7.10

 (a)(2)

 

7.10

 (b)

 

7.03; 7.08

§ 311 (a)

 

7.03

 (b)

 

7.03

§ 312 (a)

 

2.04

 (b)

 

11.02

 (c)

 

11.02

§ 313 (a)

 

7.06

 (b)(2)

 

7.07

 (c)

 

7.05; 7.06; 11.02

 (d)

 

7.06

§ 314 (a)

 

4.11; 11.02

 (a)(4)

 

4.10; 11.02

 (c)(1)

 

11.03

 (c)(2)

 

11.03

 (e)

 

4.10; 11.04

§ 315 (a)

 

7.02

 (b)

 

7.05; 11.02

 (c)

 

7.01

 (d)

 

7.02

 (e)

 

6.11

§ 316 (a)(1)(A)

 

6.05

 (a)(1)(B)

 

6.04

 (b)

 

6.07

 (c)

 

9.03

§ 317 (a)(1)

 

6.08

 (a)(2)

 

6.09

 (b)

 

2.05

§ 318 (a)

 

11.01

 (c)

 

11.01

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE ONE

DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

 

SECTION 1.01.

Definitions

1

 

 

 

SECTION 1.02.

Incorporation by Reference of Trust Indenture Act

15

 

 

 

SECTION 1.03.

Rules of Construction

16

 

 

 

ARTICLE TWO

THE NOTES

 

 

 

SECTION 2.01.

Form and Dating

16

 

 

 

SECTION 2.02.

Restrictive Legends

17

 

 

 

SECTION 2.03.

Execution, Authentication and Denominations

19

 

 

 

SECTION 2.04.

Registrar and Paying Agent

20

 

 

 

SECTION 2.05.

Paying Agent to Hold Money in Trust

20

 

 

 

SECTION 2.06.

Transfer and Exchange

21

 

 

 

SECTION 2.07.

Book-Entry Provisions for Global Notes

22

 

 

 

SECTION 2.08.

Special Transfer Provisions

23

 

 

 

SECTION 2.09.

Replacement Notes

26

 

 

 

SECTION 2.10.

Outstanding Notes

26

 

 

 

SECTION 2.11.

Temporary Notes

27

 

 

 

SECTION 2.12.

Cancellation

27

 

 

 

SECTION 2.13.

CUSIP Numbers

27

 

 

 

SECTION 2.14.

Defaulted Interest

27

 

 

 

SECTION 2.15.

Issuance of Additional Notes

28

 

i

--------------------------------------------------------------------------------


 

ARTICLE THREE

REDEMPTION

 

 

 

SECTION 3.01.

Right of Redemption

28

 

 

 

SECTION 3.02.

Notices to Trustee

28

 

 

 

SECTION 3.03.

Selection of Notes to Be Redeemed

28

 

 

 

SECTION 3.04.

Notice of Redemption

29

 

 

 

SECTION 3.05.

Effect of Notice of Redemption

30

 

 

 

SECTION 3.06.

Deposit of Redemption Price

30

 

 

 

SECTION 3.07.

Payment of Notes Called for Redemption

30

 

 

 

SECTION 3.08.

Notes Redeemed in Part

30

 

 

 

ARTICLE FOUR

COVENANTS

 

 

 

SECTION 4.01.

Payment of Notes

30

 

 

 

SECTION 4.02.

Maintenance of Office or Agency

31

 

 

 

SECTION 4.03.

Limitation on Liens

31

 

 

 

SECTION 4.04.

Limitation on Sale-Leaseback Transactions

34

 

 

 

SECTION 4.05.

Repurchase of Notes upon a Change of Control

34

 

 

 

SECTION 4.06.

Existence

35

 

 

 

SECTION 4.07.

Payment of Taxes and Other Claims

35

 

 

 

SECTION 4.08.

Maintenance of Properties and Insurance

35

 

 

 

SECTION 4.09.

Notice of Defaults

36

 

 

 

SECTION 4.10.

Compliance Certificates

36

 

 

 

SECTION 4.11.

Commission Reports and Reports to Holders.

36

 

 

 

SECTION 4.12.

Waiver of Stay, Extension or Usury Laws

36

 

 

 

SECTION 4.13.

Issuance of Subsidiary Guarantees

36

 

 

 

SECTION 4.14.

Additional Interest Notice

37

 

ii

--------------------------------------------------------------------------------


 

ARTICLE FIVE

SUCCESSOR CORPORATION

 

 

 

SECTION 5.01.

When Company or Guarantors May Merge, Etc.

37

 

 

 

SECTION 5.02.

Successor Substituted

38

 

 

 

ARTICLE SIX

DEFAULT AND REMEDIES

 

 

 

SECTION 6.01.

Events of Default

38

 

 

 

SECTION 6.02.

Acceleration

39

 

 

 

SECTION 6.03.

Other Remedies

40

 

 

 

SECTION 6.04.

Waiver of Past Defaults

40

 

 

 

SECTION 6.05.

Control by Majority

40

 

 

 

SECTION 6.06.

Limitation on Suits

41

 

 

 

SECTION 6.07.

Rights of Holders to Receive Payment

41

 

 

 

SECTION 6.08.

Collection Suit by Trustee

41

 

 

 

SECTION 6.09.

Trustee May File Proofs of Claim

42

 

 

 

SECTION 6.10.

Priorities

42

 

 

 

SECTION 6.11.

Undertaking for Costs

42

 

 

 

SECTION 6.12.

Restoration of Rights and Remedies

43

 

 

 

SECTION 6.13.

Rights and Remedies Cumulative

43

 

 

 

SECTION 6.14.

Delay or Omission Not Waiver

43

 

 

 

ARTICLE SEVEN

TRUSTEE

 

 

 

SECTION 7.01.

General

43

 

 

 

SECTION 7.02.

Certain Rights of Trustee

43

 

 

 

SECTION 7.03.

Individual Rights of Trustee

45

 

 

 

SECTION 7.04.

Trustee’s Disclaimer

45

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.05.

Notice of Default

45

 

 

 

SECTION 7.06.

Reports by Trustee to Holders

46

 

 

 

SECTION 7.07.

Compensation and Indemnity

46

 

 

 

SECTION 7.08.

Replacement of Trustee

47

 

 

 

SECTION 7.09.

Successor Trustee by Merger, Etc.

48

 

 

 

SECTION 7.10.

Eligibility

48

 

 

 

SECTION 7.11.

Money Held in Trust

48

 

 

 

ARTICLE EIGHT

DISCHARGE OF INDENTURE

 

 

 

SECTION 8.01.

Termination of Company’s Obligations

48

 

 

 

SECTION 8.02.

Defeasance and Discharge of Indenture

49

 

 

 

SECTION 8.03.

Defeasance of Certain Obligations

51

 

 

 

SECTION 8.04.

Application of Trust Money

53

 

 

 

SECTION 8.05.

Repayment to Company

53

 

 

 

SECTION 8.06.

Reinstatement

53

 

 

 

ARTICLE NINE

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

 

 

SECTION 9.01.

Without Consent of Holders

53

 

 

 

SECTION 9.02.

With Consent of Holders

54

 

 

 

SECTION 9.03.

Revocation and Effect of Consent

56

 

 

 

SECTION 9.04.

Notation on or Exchange of Notes

56

 

 

 

SECTION 9.05.

Trustee to Sign Amendments, Etc.

56

 

 

 

SECTION 9.06.

Conformity with Trust Indenture Act

57

 

 

 

ARTICLE TEN

GUARANTEE OF NOTES

 

 

 

SECTION 10.01.

Note Guarantee

57

 

iv

--------------------------------------------------------------------------------


 

SECTION 10.02.

Obligations Unconditional

59

 

 

 

SECTION 10.03.

Release of Note Guarantees

59

 

 

 

SECTION 10.04.

Notice to Trustee

60

 

 

 

SECTION 10.05.

This Article Not to Prevent Events of Default

60

 

 

 

ARTICLE ELEVEN

MISCELLANEOUS

 

 

 

SECTION 11.01.

Trust Indenture Act of 1939

60

 

 

 

SECTION 11.02.

Notices

60

 

 

 

SECTION 11.03.

Certificate and Opinion as to Conditions Precedent

61

 

 

 

SECTION 11.04.

Statements Required in Certificate or Opinion

62

 

 

 

SECTION 11.05.

Rules by Trustee, Paying Agent or Registrar

62

 

 

 

SECTION 11.06.

Payment Date Other Than a Business Day

62

 

 

 

SECTION 11.07.

Governing Law

62

 

 

 

SECTION 11.08.

No Adverse Interpretation of Other Agreements

63

 

 

 

SECTION 11.09.

No Recourse Against Others

63

 

 

 

SECTION 11.10.

Successors

63

 

 

 

SECTION 11.11.

Duplicate Originals

63

 

 

 

SECTION 11.12.

Separability

63

 

 

 

SECTION 11.13.

Table of Contents, Headings, Etc.

63

 

 

 

SECTION 11.14.

Force Majeure

63

 

v

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Note

A-1

EXHIBIT B

Form of Certificate to Be Delivered in Connection with Transfers of Temporary
Regulation S Global Notes

B-1

EXHIBIT C

Form of Certificate to Be Delivered in Connection with Transfers Pursuant to
Non-QIB Accredited Investors

C-1

EXHIBIT D

Form of Certificate to Be Delivered in Connection with Transfers Pursuant to
Regulation S

D-1

 

vi

--------------------------------------------------------------------------------


 

INDENTURE, dated as of August 16, 2010 between SPX CORPORATION, a Delaware
corporation (the “Company”), the Initial Subsidiary Guarantors (as defined
herein), and U.S. Bank National Association, a national banking association, as
trustee (the “Trustee”).

 

RECITALS

 

The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance initially of up to $600,000,000 aggregate principal
amount of the Company’s 6.875% Senior Notes due 2017 (the “Notes”) issuable as
provided in this Indenture.  All things necessary to make this Indenture a valid
agreement of the Company and the Initial  Subsidiary Guarantors, in accordance
with its terms, have been done, and the Company has done all things necessary to
make the Notes, when executed by the Company and authenticated and delivered by
the Trustee hereunder and duly issued by the Company, valid obligations of the
Company as hereinafter provided.

 

This Indenture is subject to, and shall be governed by, the provisions of the
Trust Indenture Act of 1939, as amended, that are required to be a part of and
to govern indentures qualified under the Trust Indenture Act of 1939, as
amended.

 

AND THIS INDENTURE FURTHER WITNESSETH

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

 

ARTICLE ONE
DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.01.                 Definitions.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agent” means any Registrar, Co-Registrar, Paying Agent or authenticating agent.

 

“Agent Members” has the meaning provided in Section 2.07(a).

 

“Applicable Premium” means, at any Redemption Date, the greater of (1) 1.0% of
the principal amount of such Note and (2) the present value at such Redemption
Date of all required remaining scheduled interest payments due (excluding
accrued but unpaid interest to the Redemption Date) on such Note through the
Maturity Date, computed using a discount rate equal to the Treasury Rate plus 50
basis points; and, as calculated by the Company or on behalf of the

 

--------------------------------------------------------------------------------


 

Company by such Person as the Company shall designate; provided that such
calculation shall not be a duty or obligation of the Trustee.

 

“Attributable Debt” in respect of any Sale and Leaseback Transaction, means, as
of the time of determination, the total obligation (discounted to present value
at the rate per annum equal to the discount rate which would be applicable to a
capital lease obligation with like term in accordance with GAAP) of the lessee
for rental payments (other than amounts required to be paid on account of
property taxes, maintenance, repairs, insurance, water rates and other items
which do not constitute payments for property rights) during the remaining
portion of the initial term of the lease included in such Sale and Leaseback
Transaction.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any duly authorized committee of such Board of Directors.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York or in the city of the Corporate Trust
Office of the Trustee are authorized by law to close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Closing Date or issued thereafter, including, without limitation, all common
stock and preferred stock.

 

“Change of Control” means such time as:

 

(i)                                     the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Company and its Subsidiaries, taken as a whole, to
any “person” (as that term is used in Section 13(d)(3) of the Exchange Act)
other than the Company or a Subsidiary;

 

(ii)                                  a “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the ultimate
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the total voting power of the Voting Stock of the Company on a fully
diluted basis;

 

(iii)                               the adoption of a plan relating to the
liquidation or dissolution of the Company;

 

(iv)                              individuals who on the Closing Date constitute
the Board of Directors (together with any new directors whose election by the
Board of Directors or whose nomination by the Board of Directors for election by
the Company’s stockholders was approved by a vote of at least a majority of the
members of the Board of Directors then in office who either were members of the
Board of Directors on the Closing Date or whose

 

2

--------------------------------------------------------------------------------


 

election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board of Directors then in
office; or

 

(v)                                 the Company consolidates with, or merges
with or into, any Person or any Person consolidates with, or merges with or into
the Company, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Company or such other Person is converted into
or exchanged for cash, securities or other property, other than any such
transaction where (a) the Voting Stock of the Company outstanding immediately
prior to such transaction is converted into or exchanged for Voting Stock of the
surviving or transferee Person constituting a majority of the outstanding shares
of such Voting Stock of such surviving or transferee Person (immediately after
giving effect to such issuance) and (b) immediately after such transaction, no
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act) becomes, directly or indirectly, the “beneficial owner” of 50% or
more of the voting power of the Voting Stock of the surviving or transferee
Person.

 

“Closing Date” means the date on which the Notes are originally issued under
this Indenture.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the TIA, then the body performing such duties at
such time.

 

“Company” means the party named as such in the first paragraph of this Indenture
until a successor replaces it pursuant to Article Five of this Indenture and
thereafter means the successor.

 

“Company Order” means a written request or order signed in the name of the
Company (i) by its Chairman, a Vice Chairman, its President or a Vice President
and (ii) by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant
Secretary and delivered to the Trustee; provided, however, that such written
request or order may be signed by any two of the officers or directors listed in
clause (i) above in lieu of being signed by one of such officers or directors
listed in such clause (i) and one of the officers listed in clause (ii) above.

 

“Consolidated Assets” means the total amount of assets of the Company and its
Subsidiaries, as set forth on the most recently available quarterly or annual
consolidated balance sheet of the Company and its Subsidiaries, prepared in
conformity with GAAP, in each case, giving pro forma effect to any Material
Asset Sale or Material Asset Acquisition, that shall have occurred since the end
of such fiscal quarter.

 

“Consolidated Cash Flow Available for Fixed Charges” means, with respect to any
Person for any period:

 

(i) the sum of, without duplication, the amounts for such period, taken as a
single accounting period, of:

 

(a)                                  Consolidated Net Income;

 

3

--------------------------------------------------------------------------------


 

(b)                                 Consolidated Non-cash Charges;

 

(c)                                  Consolidated Interest Expense;

 

(d)                                 Consolidated Income Tax Expense (other than
income tax expense (either positive or negative) attributable to extraordinary
gains or losses);

 

(e)                                  the write-off or amortization of deferred
financing fees and any premium actually paid in connection with the prepayment
or retirement of any Indebtedness); and

 

(ii) less non-cash items increasing Consolidated Net Income for such period,
other than (a) the accrual of revenue consistent with past practice, and
(b) reversals of prior accruals or reserves for cash items previously excluded
in the calculation of Consolidated Non-cash Charges.

 

In calculating “Consolidated Cash Flow Available for Fixed Charges” for any
period, if any Material Asset Sale or Material Asset Acquisition (whether
pursuant to a stock or an asset transaction) shall have occurred since the first
day of any twelve month period for which the “Consolidated Cash Flow Available
for Fixed Charges” is being calculated, such calculation shall give pro forma
effect to such Material Asset Sale or Material Asset Acquisition.

 

“Consolidated Income Tax Expenses” means, with respect to any Person for any
period the provision for federal, state, local and foreign income taxes of such
Person and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

(i)                                     the interest expense of such Person and
its Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP, including, without limitation (to the extent reflected as
interest expense in accordance with GAAP):

 

(a)                                  any amortization of debt discount and debt
issuance costs;

 

(b)                                 the cash cost under any Interest Rate
Protection Obligations;

 

(c)                                  the interest portion of any deferred
payment obligation;

 

(d)                                 all commissions, discounts and other fees
and charges owed with respect to letters of credit, bankers’ acceptance
financing or similar activities;

 

(e)                                  the interest expense on Indebtedness of
another Person that is Guaranteed by the Company or one of its Subsidiaries or
secured by a Mortgage on assets of the Company or one of its Subsidiaries;

 

(f)                                    costs associated with hedging obligations
related to Indebtedness (including amortization thereof);

 

4

--------------------------------------------------------------------------------


 

(g)           the cash contributions to employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Company) in connection with
Indebtedness incurred by such plan or trust;

 

(h)           all accrued interest;

 

(i)            interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other premiums, fees and
charges associated with Indebtedness or any receivables financing, whether in
connection with the incurrence, prepayment, redemption, termination or wind-down
thereof or otherwise associated with Indebtedness or any receivables financing
(including the Credit Agreements, letters of credit, bankers’ acceptances and
net costs under hedging agreements); and

 

(ii)           the interest component of capital lease obligations paid, accrued
and/or scheduled to be paid or accrued by such Person and its Subsidiaries
during such period determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period as determined in accordance with GAAP, adjusted, to the extent included
in calculating such net income, by excluding, without duplication:

 

(i)            all extraordinary gains or losses (net of fees and expenses
relating to the transaction giving rise thereto);

 

(ii)           the portion of net income of such Person and its Subsidiaries
allocable to minority interests in unconsolidated Persons to the extent that
cash dividends or distributions have not actually been received by such Person
or one of its Subsidiaries;

 

(iii)          gains or losses in respect of any sales of capital stock or asset
sales outside the ordinary course of business by such Person or one of its
Subsidiaries (net of fees and expenses relating to the transaction giving rise
thereto), on an after-tax basis;

 

(iv)          any gain or loss realized as a result of the cumulative effect of
a change in accounting principles;

 

(v)           any fees and expenses paid in connection with the issuance of the
Notes or other Indebtedness;

 

(vi)          non-cash compensation expense incurred with any grant of or
issuance or repricing of equity interests to an employee of such Person or any
Subsidiary;

 

(vii)         nonrecurring or unusual gains or losses;

 

(viii)        the net after-tax effects of adjustments in the inventory,
property and equipment, goodwill, intangible assets, deferred revenue and debt
line items in such

 

5

--------------------------------------------------------------------------------


 

Person’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting or the amortization or write-off of any
amounts thereof;

 

(ix)           any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset sale, issuance or repayment of Indebtedness, issuance of
stock, stock options or other equity-based awards, refinancing transaction or
amendment or modification of any debt instrument (including without limitation
any such transaction undertaken but not completed);

 

(x)          any gain or loss recorded in connection with the designation of a
discontinued operation (exclusive of its operating income or loss);

 

(xi)           any non-cash compensation or other non-cash expenses or charges
arising from the grant of or issuance or repricing of stock, stock options or
other equity-based awards or any amendment, modification, substitution or change
of any such stock, stock options or other equity-based awards; and

 

(xii)          any non-cash impairment, restructuring or special charge or asset
write-off or write-down, and the amortization or write-off of intangibles.

 

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
goodwill and other intangibles) and other non-cash expenses (including stock
option expenses and any goodwill impairment charges) of such Person and its
Subsidiaries reducing Consolidated Net Income of such Person and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (excluding any such charges constituting an extraordinary item or loss
or any charge which requires an accrual of or a reserve for cash charges for any
future period).

 

“Corporate Trust Office” means the designated office of the Trustee at which the
corporate trust business of the Trustee shall, at any particular time, be
administered, which office is, at the date of this Indenture, located at Hearst
Tower - 214 N. Tryon Street, 27th Floor, Charlotte, NC 28202; Attention: 
Katherine A. Esber, CCTS.

 

“Credit Agreement” means the credit agreement, dated as of September 21, 2007, 
as amended, among SPX Corporation and other borrowers party thereto from time to
time, as Borrowers, the lenders party thereto from time to time, Bank of
America, N.A. as Administrative Agent, Deutsche Bank AG Deutschlandgёschaft
Branch as Foreign Trade Facility Agent, JPMorgan Chase Bank, N.A. as Syndication
Agent, Citibank, N.A. and The Bank of Nova Scotia as Co-Documentation Agents,
Banc of America Securities LLC and Deutsche Bank AG Deutschlandgёschaft Branch
as Joint Lead Arrangers, Banc of America Securities LLC, Deutsche Bank AG
Deutschlandgёschaft Branch and J.P. Morgan Securities Inc., together with any
agreements, instruments, security agreements, guaranties and other documents
executed or delivered pursuant to or in connection with such credit agreement,
as such credit agreement or such agreements, instruments, security agreements,
guaranties or other documents may be amended, supplemented, extended, restated,
renewed or otherwise modified from time to time

 

6

--------------------------------------------------------------------------------


 

and any successive refundings, refinancings, replacements or substitutions
thereof or therefor, whether with the same or different lenders.

 

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), commercial paper facilities or indentures, in
each case with banks or other institutional lenders or a trustee, providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables), letters of credit or
issuances of notes, in each case, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

 

“Depositary” means The Depository Trust Company, its nominees, and their
respective successors.

 

“Event of Default” has the meaning provided in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means (i) any securities of the Company containing terms
identical to the Notes (except that such Exchange Notes shall be registered
under the Securities Act) that are issued and exchanged for the Notes pursuant
to the Registration Rights Agreement and this Indenture or (ii) any securities
of the Company containing terms identical to the Notes except for the removal of
restricted legends, which such security has been exchanged for Notes that become
freely tradable under the Securities Act.

 

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

 

“fair market value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Company.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is an entity which
is a controlled foreign corporation under Section 957 of the Internal Revenue
Code and does not guarantee or otherwise provide direct credit support for any
Indebtedness of the Company or any Subsidiary Guarantor.

 

“Freely Tradable” has the meaning set forth in the Registration Rights
Agreement.

 

“Funded Debt” means all Indebtedness having a maturity of more than 12 months
from the date as of which the determination is made or having a maturity of 12
months or less but by its terms being renewable or extendable beyond 12 months
from such date at the option of the borrower, but excluding any such
Indebtedness owed to the Company or a Subsidiary of the Company.

 

7

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession which are in effect on the Closing Date.

 

“Global Notes” has the meaning provided in Section 2.01.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (2) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business; supplier, purchaser or
customer arrangements in the ordinary course of business; representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary which are reasonably customary in sale, factoring or securitization
of receivables financings; or “comfort” letters delivered to auditors in
connection with statutory audits.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Holder” or “Noteholder” means the registered holder of any Note.

 

“Indebtedness” means indebtedness for borrowed money. For the avoidance of
doubt, (a) a letter of credit and (b) a foreign credit instrument (as
contemplated by the Credit Agreement) and analogous instruments do not
constitute Indebtedness, until, in each case, it has been drawn upon.

 

“Indenture” means this Indenture as originally executed or as it may be amended
or supplemented from time to time by one or more indentures supplemental to this
Indenture entered into pursuant to the applicable provisions of this Indenture.

 

“Initial Subsidiary Guarantors” means each of the Company’s existing domestic
Subsidiaries and future domestic Subsidiaries that guarantees obligations under
the Company’s Credit Agreement.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

 

“Interest Payment Date” means each semiannual interest payment date on March 1
and September 1 of each year, commencing March 1, 2011.

 

8

--------------------------------------------------------------------------------


 

“Interest Rate Protection Agreements” means, with respect to any Person, any
arrangement with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include without limitation, interest rate swaps, caps, floors, collars and
similar agreements.

 

“Interest Rate Protection Obligations” means the obligations of any Person
pursuant to any Interest Rate Protection Agreements.

 

“Investment Grade” means (1) BBB- or above, in the case of S&P (or its
equivalent under any successor Rating Categories of S&P) and Baa3 or above, in
the case of Moody’s (or its equivalent under any successor Rating Categories of
Moody’s) or (2) the equivalent in respect of the Rating Categories of any Rating
Agencies.

 

“Material Asset Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes all or substantially all
of the assets of a business, unit or division of a Person or constitutes all or
substantially all of the common stock (or equivalent) of a Person and
(b) involves consideration in excess of $25,000,000.

 

“Material Asset Sale” means any disposition of property or series of related
dispositions of property that (a) involves all or substantially all of the
assets of a business, unit or division of a Person or constitutes all or
substantially all of the common stock (or equivalent) of a Subsidiary and
(b) yields gross proceeds to the Company or any of its Subsidiaries in excess of
$25,000,000.

 

“Maturity Date” means September 1, 2017.

 

“Moody’s” means Moody’s Investors Service, Inc. or its successors.

 

“Mortgage” means, with respect to any property or assets, any mortgage or deed
of trust, pledge, hypothecation, assignment, security interest, lien,
encumbrance, or any other security arrangement of any kind or nature whatsoever
on or with respect to such property or assets (including any conditional sale or
other title retention agreement having substantially the same economic effect as
any of the foregoing).

 

“Net Cash Proceeds” means the proceeds of such issuance or sale in the form of
cash or cash equivalents, including payments in respect of deferred payment
obligations (to the extent corresponding to the principal, but not interest,
component thereof) when received in the form of cash or cash equivalents and
proceeds from the conversion of other property received when converted to cash
or cash equivalents, net of attorney’s fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees incurred in connection with such issuance or sale and net of taxes
paid or payable as a result thereof.

 

“Non-U.S. Person” means a person who is not a “U.S. person” (as defined in
Regulation S).

 

9

--------------------------------------------------------------------------------


 

“Note Guarantee” means a Guarantee of the obligations of the Company under this
Indenture and the Notes by any Subsidiary Guarantor.

 

“Notes” means any of the securities, as defined in the first paragraph of the
recitals hereof, that are authenticated and delivered under this Indenture.  For
all purposes of this Indenture, the term “Notes” shall include the Notes
initially issued on the Closing Date, any Exchange Notes to be issued and
exchanged for any Notes pursuant to the Registration Rights Agreement and this
Indenture and any other Notes issued after the Closing Date under this
Indenture.  For purposes of this Indenture, all Notes shall vote together as one
series of Notes under this Indenture.

 

“Offer to Purchase” means an offer by the Company to purchase Notes from the
Holders commenced by mailing a notice to the Trustee and each Holder stating:

 

(i)            that all Notes validly tendered will be accepted for payment on a
pro rata basis;

 

(ii)           the purchase price and the date of purchase (which shall be a
Business Day no earlier than 30 days nor later than 60 days from the date such
notice is mailed) (the “Payment Date”);

 

(iii)          that any Note not tendered will continue to accrue interest
pursuant to its terms;

 

(iv)          that, unless the Company defaults in the payment of the purchase
price, any Note accepted for payment pursuant to the Offer to Purchase shall
cease to accrue interest on and after the Payment Date;

 

(v)           that Holders electing to have a Note purchased pursuant to the
Offer to Purchase will be required to surrender the Note, together with the form
entitled “Option of the Holder to Elect Purchase” on the reverse side of the
Note completed, to the Paying Agent at the address specified in the notice prior
to the close of business on the Business Day immediately preceding the Payment
Date;

 

(vi)          that Holders will be entitled to withdraw their election if the
Paying Agent receives, not later than the close of business on the third
Business Day immediately preceding the Payment Date, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Notes delivered for purchase and a statement that such Holder is
withdrawing his election to have such Notes purchased; and

 

(vii)         that Holders whose Notes are being purchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered; provided that each Note purchased and each new Note issued
shall be in a principal amount of $2,000 or integral multiples of $1,000 in
excess thereof.

 

On the Payment Date, the Company shall (a) accept for payment on a pro rata
basis (with such adjustments as needed so that no Notes purchased in part shall
be in an unauthorized denomination) Notes or portions thereof tendered pursuant
to an Offer to Purchase; (b) deposit

 

10

--------------------------------------------------------------------------------


 

with the Paying Agent money sufficient to pay the purchase price of all Notes or
portions thereof so accepted; and (c) deliver, or cause to be delivered, to the
Trustee all Notes or portions thereof so accepted together with an Officers’
Certificate specifying the Notes or portions thereof accepted for payment by the
Company.  The Paying Agent shall promptly mail to the Holders of Notes so
accepted payment in an amount equal to the purchase price, and the Trustee shall
promptly authenticate and mail to such Holders a new Note equal in principal
amount to any unpurchased portion of the Note surrendered; provided that each
Note purchased and each new Note issued shall be in a principal amount of $2,000
or integral multiples of $1,000 in excess thereof.  The Company will publicly
announce the results of an Offer to Purchase as soon as practicable after the
Payment Date.  The Trustee shall act as the Paying Agent for an Offer to
Purchase.  The Company will comply with Rule 14e-1 under the Exchange Act and
any other securities laws and regulations thereunder to the extent such laws and
regulations are applicable, in the event that the Company is required to
repurchase Notes pursuant to an Offer to Purchase.

 

“Officer” means, with respect to the Company, (i) the Chairman of the Board, any
Vice Chairman of the Board, the Chief Executive Officer, the President, any Vice
President or the Chief Financial Officer, and (ii) the Treasurer or any
Assistant Treasurer, or the Secretary or any Assistant Secretary.

 

“Officers’ Certificate” means a certificate signed by two officers of the
Company or a Subsidiary Guarantor, as applicable, one of whom must be the
principal executive officer, the principal financial officer or the principal
accounting officer of the Company or such Subsidiary Guarantor, as applicable.
Each Officers’ Certificate (other than certificates provided pursuant to TIA
Section 314(a)(4)) shall include the statements provided for in TIA
Section 314(e).

 

“Offshore Global Note” has the meaning provided in Section 2.01.

 

“Offshore Physical Notes” has the meaning provided in Section 2.01.

 

“Opinion of Counsel” means a written opinion signed by legal counsel reasonably
acceptable to the Trustee, who may be an employee of or counsel to the Company,
that meets the requirements of Section 11.04.  Each such Opinion of Counsel
shall include the statements provided for in TIA Section 314(e).

 

“Paying Agent” has the meaning provided in Section 2.04, except that, for the
purposes of Article Eight, the Paying Agent shall not be the Company or a
Subsidiary of the Company or an Affiliate of any of them.  The term “Paying
Agent” includes its successors and assigns and any additional Paying Agent.

 

“Paying Agent Office” means the designated office of the Trustee at which the
corporate trust paying agent office of the Trustee shall, at any particular
time, be administered, which office is, at the date of this Indenture, located
at Hearst Tower - 214 N. Tryon Street, 27th Floor, Charlotte, NC 28202;
Attention: Katherine A. Esber, CCTS, Vice President & Account Manager.

 

“Payment Date” has the meaning provided in the definition of Offer to Purchase.

 

11

--------------------------------------------------------------------------------


 

“Permitted Mortgages” means  (1) Mortgages imposed by law for taxes that are not
yet due or are being contested in good faith and for which adequate reserves are
being maintained, to the extent required by GAAP; (2) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Mortgages imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 90 days or are being contested in good faith and for which
adequate reserves are being maintained, to the extent required by GAAP;
(3) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (4) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety, indemnity, release and appeal
bonds, performance or warranty bonds and other obligations of a like nature, and
guarantees or reimbursement or related obligations thereof, in each case in the
ordinary course of business; (5) deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements; (6) judgment (including
pre-judgment attachment) Mortgages not giving rise to an Event of Default;
(7) banker’s Mortgages, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that (a) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Company or any
Subsidiary in excess of those set forth by regulations promulgated by any
applicable governmental authority and (b) such deposit account is not intended
by the Company or any Subsidiary to provide collateral to the depositary
institution; (8) Mortgages arising from UCC financing statement filings
regarding operating leases or consignments entered into by the Company and any
Subsidiary in the ordinary course of business; (9) customary restrictions
imposed on the transfer of copyrighted or patented materials or other
intellectual property and customary provisions in agreements that restrict the
assignment of such agreements or any rights thereunder; (10) easements, leases,
subleases, ground leases, zoning restrictions, building codes, rights-of-way,
minor defects or irregularities in title and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary; (11) Mortgages existing on the date of this
Indenture or any extension, renewal, replacement or refunding, in whole or in
part, of any Indebtedness secured by a Mortgage existing on that date of this
Indenture or referred to in the foregoing clauses or Mortgages created in
connection with any amendment, consent or waiver relating to such Indebtedness;
provided that any such extension, renewal, replacement or refunding of such
Indebtedness shall be created within 360 days or repaying the Indebtedness
secured by the Mortgage referred to in the foregoing clauses and the principal
amount of the Indebtedness secured thereby and not otherwise authorized by the
foregoing clauses shall not exceed the principal amount of Indebtedness, plus
any premium or fee payable in connection with any such extension, renewal,
replacement or refunding so secured at the time of such extension, renewal,
replacement or refunding; and (12) customary unperfected Mortgages incurred in
the ordinary course of business that secure current trade payables incurred in
the ordinary course of business and payable in accordance with customary
practices; provided that such Mortgages encumber only the assets related to such
current trade payables. For the avoidance of doubt, the enumeration of items in
this Permitted Mortgages definition does not mean that the items secured by
Permitted Mortgages are Funded Debt or Indebtedness.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

12

--------------------------------------------------------------------------------


 

“Physical Notes” has the meaning provided in Section 2.01.

 

“principal” of a debt security, including the Notes, means the principal amount
due on the Stated Maturity as shown on such debt security.

 

“Private Placement Legend” means the legend initially set forth as the first
legend on the Notes in the form set forth in Section 2.02.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Rating Agencies” means (1) S&P and Moody’s or (2) if S&P or Moody’s or both of
them are not making ratings publicly available, a nationally recognized U.S.
rating agency or agencies, as the case may be, selected by the Company, which
will be substituted for S&P or Moody’s or both, as the case may be.

 

“Rating Category” means (1) with respect to S&P, any of the following categories
(any of which may include a “+” or “-”: AAA, AA, A, BBB, BB, B, CCC, CC, C and D
(or equivalent successor categories), (2) with respect to Moody’s, any of the
following categories:  Aaa, Aa, A, Baa, Ba, B, Caa, Ca, C and D (or equivalent
successor categories) and (3) the equivalent of any such categories of S&P or
Moody’s used by another Rating Agency, if applicable.

 

“Redemption Date” means, when used with respect to any Note to be redeemed, the
date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price” means, when used with respect to any Note to be redeemed, the
price at which such Note is to be redeemed pursuant to this Indenture.

 

“Registrar” has the meaning provided in Section 2.04.

 

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of the date of this Indenture, by and among the Company, the
Initial Subsidiary Guarantors and the initial purchasers set forth therein.

 

“Registration Statement” has the meaning provided in the Registration Rights
Agreement.

 

“Regular Record Date” for the interest payable on any Interest Payment Date
means the February 15 or August 15 (whether or not a Business Day), as the case
may be, next preceding such Interest Payment Date.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
of the Trustee in its Corporate Trust Office, including any vice president,
assistant vice president, assistant treasurer, assistant secretary, trust
officer or any other officer of the Trustee who customarily performs functions
similar to those performed by the Persons who at the time shall be such
officers, respectively, with direct responsibility for the administration of
this Indenture

 

13

--------------------------------------------------------------------------------


 

and also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing to the Company or any Subsidiary of the Company of any property
or assets, which property or assets has been or is to be sold or transferred by
the Company or any Subsidiary of the Company to such Person.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Register” has the meaning provided in Section 2.04.

 

“Shelf Registration Statement” has the meaning provided in the Registration
Rights Agreement.

 

“Significant Subsidiary” means, at any date of determination, any Subsidiary
that would constitute a “significant subsidiary” within the meaning of Article 1
of Regulation S-X of the Securities Act as in effect on the Closing Date;
provided that all references to 10% in the definition of “significant
subsidiary” in Article 1 of Regulation S-X of the Securities Act shall be deemed
to be 5.0%.

 

“Stated Maturity” means when used with respect to the Notes or any installment
of interest thereon, the date specified in such Note as the fixed date on which
the principal amount of such Note or such installment of interest is due and
payable.

 

“Subsidiary” means any corporation of which at least a majority of the
outstanding stock having by the terms thereof ordinary voting power for the
election of directors of such corporation (irrespective of whether or not at the
time stock of any other class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned by the Company, or by one or more other
Subsidiaries of the Company, or by the Company and one or more other
Subsidiaries of the Company.

 

“Subsidiary Guarantor” means any Initial Subsidiary Guarantor and any other
Subsidiary of the Company which provides a Note Guarantee of the Company’s
obligations under this Indenture and the Notes, until such Note Guarantee is
released in accordance with the terms of this Indenture.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies or its
successors.

 

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.
Code §§ 77aaa-77bbbb), as in effect on the date this Indenture was executed,
except as provided in Section 9.06.

 

14

--------------------------------------------------------------------------------


 

“Treasury Rate” means, with respect to a Redemption Date, the yield to maturity
at the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H. 15(5 19) that has become publicly available at least two
Business Days prior to such Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such Redemption Date to September 1, 2017;
provided, however, that if the period from the Redemption Date to such date is
not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of United States Treasury securities for which such yields
are given, except that if the period from the Redemption Date to such date is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.

 

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the provisions of Article Seven
of this Indenture and thereafter means such successor.

 

“United States Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended and as codified in Title 11 of the United States Code, as amended from
time to time hereafter, or any successor federal bankruptcy law.

 

“U.S. Global Notes” has the meaning provided in Section 2.01.

 

“U.S. Government Obligations” means securities that are (1) direct obligations
of the United States of America for the payment of which its full faith and
credit is pledged or (2) obligations of a Person controlled or supervised by and
acting as an agency or instrumentality of the United States of America the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof at any time prior to
the Stated Maturity of the Notes, and shall also include a depository receipt
issued by a bank or trust company as custodian with respect to any such U.S.
Government Obligation or a specific payment of interest on or principal of any
such U.S. Government Obligation held by such custodian for the account of the
holder of a depository receipt; provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depository receipt from any amount received by the custodian in
respect of the U.S. Government Obligation or the specific payment of interest on
or principal of the U.S. Government Obligation evidenced by such depository
receipt.

 

“U.S. Physical Notes” has the meaning provided in Section 2.01.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

SECTION 1.02.                 Incorporation by Reference of Trust Indenture
Act.  Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by

 

15

--------------------------------------------------------------------------------


 

reference in and made a part of this Indenture.  The following TIA terms used in
this Indenture have the following meanings:

 

“indenture securities” means the Notes;

 

“indenture security holder” means a Holder or a Noteholder;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the indenture securities means the Company or any other obligor on
the Notes.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by a rule of the Commission and
not otherwise defined herein have the meanings assigned to them therein.

 

SECTION 1.03.                 Rules of Construction.  Unless the context
otherwise requires:

 

(i)                                     a term has the meaning assigned to it;

 

(ii)                                  an accounting term not otherwise defined
has the meaning assigned to it in accordance with GAAP;

 

(iii)                               words in the singular include the plural,
and words in the plural include the singular;

 

(iv)                              all references to “including “ shall have the
meaning of “including without limitation”;

 

(v)                                 all ratios and computations based on GAAP
contained in this Indenture shall be computed in accordance with the definition
of GAAP set forth in Section 1.01; and

 

(vi)                              all references to Sections or Articles refer
to Sections or Articles of this Indenture unless otherwise indicated.

 

ARTICLE TWO
THE NOTES

 

SECTION 2.01.                 Form and Dating.  The Notes and the Trustee’s
certificate of authentication shall be substantially in the form annexed hereto
as Exhibit A with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture.  The Notes may
have notations, legends or endorsements required by law, stock exchange
agreements to which the Company or any Subsidiary Guarantor is subject or

 

16

--------------------------------------------------------------------------------


 

usage. The Company shall approve the form of the Notes and any notation, legend
or endorsement on the Notes.  Each Note shall be dated the date of its
authentication.

 

The terms and provisions contained in the form of the Notes annexed hereto as
Exhibit A shall constitute, and are hereby expressly made, a part of this
Indenture.  To the extent applicable, the Company, each Subsidiary Guarantor and
the Trustee, by their execution and delivery of this Indenture, expressly agree
to such terms and provisions and to be bound thereby.

 

Notes offered and sold in reliance on Rule 144A shall be issued initially in the
form of one or more permanent Global Notes in registered form in substantially
the form set forth in Exhibit A (the “U.S. Global Notes”), registered in the
name of the nominee of the Depositary, deposited with the Trustee, as custodian
for the Depositary, duly executed by the Company and authenticated by the
Trustee as hereinafter provided.  The aggregate principal amount of the U.S.
Global Notes may from time to time be increased or decreased by adjustments made
on the records of the Trustee, as custodian for the Depositary or its nominee,
in accordance with the instructions given by the Holder thereof, as hereinafter
provided.

 

Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of one or more temporary Global Notes in
registered form in substantially the form set forth in Exhibit A (the “Offshore
Global Notes”), registered in the name of the nominee of the Depositary,
deposited with the Trustee, as custodian for the Depositary, duly executed by
the Company and authenticated by the Trustee as hereinafter provided.  The
aggregate principal amount of the Offshore Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary or its nominee, in accordance with the instructions
given by the Holder thereof, as hereinafter provided.

 

Notes transferred to Institutional Accredited Investors pursuant to
Section 2.08(a) of this Indenture shall be issued in the form of permanent
certificated Notes in registered form in substantially the form set forth in
Exhibit A (the “U.S. Physical Notes”).  Notes issued pursuant to Section 2.07 in
exchange for interests in the Offshore Global Notes shall be in the form of
permanent certificated Notes in registered form substantially in the form set
forth in Exhibit A (the “Offshore Physical Notes”).

 

The Offshore Physical Notes and U.S. Physical Notes are sometimes collectively
herein referred to as the “Physical Notes.”  The U.S. Global Notes and the
Offshore Global Notes are sometimes referred to herein as the “Global Notes.”

 

The definitive Notes shall be typed, printed, lithographed or engraved or
produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any securities exchange on which the Notes may
be listed, all as determined by the Officers executing such Notes, as evidenced
by their execution of such Notes.

 

SECTION 2.02.                 Restrictive Legends.  Unless and until a Note is
exchanged for an Exchange Note or sold in connection with an effective
Registration Statement pursuant to the Registration Rights Agreement, (i) each
U.S. Global Note and each U.S. Physical Note shall bear the legend set forth
below on the face thereof and (ii) each Offshore Physical Note and each

 

17

--------------------------------------------------------------------------------


 

Offshore Global Note shall bear the legend set forth below on the face thereof
until at least the 41st day after the Closing Date and receipt by the Company
and the Trustee of a certificate substantially in the form of Exhibit B hereto.

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.  THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES:  ONE YEAR] [IN THE CASE OF
REGULATION S NOTES:  40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
ISSUER OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO A
“NON-U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF, AND IN COMPLIANCE WITH,
REGULATION S UNDER THE SECURITIES ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.  THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

 

THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO ABOVE.

 

18

--------------------------------------------------------------------------------


 

Each Global Note, whether or not an Exchange Note, shall also bear the following
legend on the face thereof:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN THE NAME OF SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE
OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 2.08 OF
THE INDENTURE.

 

SECTION 2.03.                 Execution, Authentication and Denominations. 
Subject to Article Four and applicable law, the aggregate principal amount of
Notes which may be authenticated and delivered under this Indenture is
unlimited.  The Notes shall be executed by two Officers of the Company.  The
signature of these Officers on the Notes may be by facsimile or manual signature
in the name and on behalf of the Company.

 

If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee or authenticating agent authenticates the Note, the Note shall
be valid nevertheless.

 

A Note shall not be valid until the Trustee or authenticating agent manually
signs the certificate of authentication on the Note.  The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

 

At any time and from time to time after the execution of this Indenture, the
Trustee or an authenticating agent shall upon receipt of a Company Order
authenticate for original issue Notes in the aggregate principal amount
specified in such Company Order; provided that the Trustee shall be entitled to
receive an Officers’ Certificate and an Opinion of Counsel of the Company in
connection with such authentication of Notes.  Such Company Order shall specify
the amount of Notes to be authenticated and the date on which the original issue
of Notes is to be authenticated and, in case of an issuance of Notes pursuant to
Section 2.15, shall certify that such issuance is in compliance with
Article Four.

 

19

--------------------------------------------------------------------------------


 

The Trustee may appoint an authenticating agent to authenticate Notes.  An
authenticating agent may authenticate Notes whenever the Trustee may do so. 
Each reference in this Indenture to authentication by the Trustee includes
authentication by such authenticating agent.  An authenticating agent has the
same rights as an Agent to deal with the Company or any Subsidiary Guarantor or
an Affiliate of the Company or any Subsidiary Guarantor.

 

The Notes shall be issuable only in registered form without coupons and only in
denominations of $2,000 in principal amount and multiples of $1,000 in excess
thereof.

 

SECTION 2.04.                 Registrar and Paying Agent.  The Company shall
maintain an office or agency where Notes may be presented for registration of
transfer or for exchange (the “Registrar”), an office or agency where Notes may
be presented for payment (the “Paying Agent”) and an office or agency where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served.  The Company shall cause the Registrar to keep a
register of the Notes and of their transfer and exchange (the “Security
Register”).  The Security Register shall be in written form or any other form
capable of being converted into written form within a reasonable time.  The
Company may have one or more co-Registrars and one or more additional Paying
Agents.

 

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture.  The agreement shall implement the provisions of this
Indenture that relate to such Agent.  The Company shall give prompt written
notice to the Trustee of the name and address of any such Agent and any change
in the address of such Agent.  If the Company fails to maintain a Registrar,
Paying Agent and/or agent for service of notices and demands, the Company shall
appoint the Trustee to act as, and the Trustee shall act as, such Registrar,
Paying Agent and/or agent for service of notices and demands.  The Company may
remove any Agent upon written notice to such Agent and the Trustee; provided
that no such removal shall become effective until (i) the acceptance of an
appointment by a successor Agent to such Agent as evidenced by an appropriate
agency agreement entered into by the Company and such successor Agent and
delivered to the Trustee or (ii) notification to the Trustee that the Trustee
shall serve as such Agent until the appointment of a successor Agent in
accordance with clause (i) of this proviso.  The Company, any Subsidiary of the
Company, or any Affiliate of any of them may act as Paying Agent, Registrar or
co-Registrar, and/or agent for service of notice and demands.

 

The Company hereby initially appoints the Trustee as Registrar, Paying Agent,
authenticating agent and agent for service of notice and demands.  The Trustee
shall preserve in as current a form as is reasonably practicable the most recent
list available to it of the names and addresses of Holders and shall otherwise
comply with TIA § 312(a).  If the Trustee is not the Registrar, the Company
shall furnish to the Trustee as of each Regular Record Date and at such other
times as the Trustee may reasonably request the names and addresses of Holders
as they appear in the Security Register, including the aggregate principal
amount of Notes held by each Holder.

 

SECTION 2.05.                 Paying Agent to Hold Money in Trust.  Not later
than 11:00 a.m. (New York City time) on each due date of the principal, premium,
if any, and interest on any Notes, the Company shall deposit with the Paying
Agent money in immediately available funds sufficient to pay such principal,
premium, if any, and interest so becoming due.  The

 

20

--------------------------------------------------------------------------------


 

Company shall require each Paying Agent other than the Trustee to agree in
writing that such Paying Agent shall hold in trust for the benefit of the
Holders or the Trustee all money held by the Paying Agent for the payment of
principal of, premium, if any, and interest on the Notes (whether such money has
been paid to it by the Company or any other obligor on the Notes), and such
Paying Agent shall promptly notify the Trustee of any default by the Company (or
any other obligor on the Notes) in making any such payment.  The Company at any
time may require a Paying Agent to pay all money held by it to the Trustee and
account for any funds disbursed, and the Trustee may at any time during the
continuance of any payment default, upon written request to a Paying Agent,
require such Paying Agent to pay all money held by it to the Trustee and to
account for any funds disbursed.  Upon doing so, the Paying Agent shall have no
further liability for the money so paid over to the Trustee.  If the Company or
any Subsidiary of the Company or any Affiliate of any of them acts as Paying
Agent, it will, on or before each due date of any principal of, premium, if any,
or interest on the Notes, segregate and hold in a separate trust fund for the
benefit of the Holders a sum of money sufficient to pay such principal, premium,
if any, or interest so becoming due until such sum of money shall be paid to
such Holders or otherwise disposed of as provided in this Indenture, and will
promptly notify the Trustee of its action or failure to act.

 

SECTION 2.06.                 Transfer and Exchange.  The Notes are issuable
only in registered form.  A Holder may transfer a Note only by written
application to the Registrar stating the name of the proposed transferee and
otherwise complying with the terms of this Indenture.  No such transfer shall be
effected until, and such transferee shall succeed to the rights of a Holder only
upon, final acceptance and registration of the transfer by the Registrar in the
Security Register.  Prior to the registration of any transfer by a Holder as
provided herein, the Company, the Trustee, and any agent of the Company shall
treat the person in whose name the Note is registered as the owner thereof for
all purposes whether or not the Note shall be overdue, and neither the Company,
the Trustee, nor any such agent shall be affected by notice to the contrary. 
Furthermore, any Holder of a Global Note shall, by acceptance of such Global
Note, agree that transfers of beneficial interests in such Global Note may be
effected only through a book entry system maintained by the Holder of such
Global Note (or its agent) and that ownership of a beneficial interest in the
Note shall be required to be reflected in a book entry.  When Notes are
presented to the Registrar or a co-Registrar with a request to register the
transfer or to exchange them for an equal principal amount of Notes of other
authorized denominations (including an exchange of Notes for Exchange Notes),
the Registrar shall register the transfer or make the exchange as requested if
its requirements for such transactions are met (including that such Notes are
duly endorsed or accompanied by a written instrument of transfer in form
satisfactory to the Trustee and Registrar duly executed by the Holder thereof or
by an attorney who is authorized in writing to act on behalf of the Holder);
provided that no exchanges of Notes for Exchange Notes shall occur until a
Registration Statement shall have been declared effective by the Commission, the
Trustee shall have received notice of such effectiveness by the Company and
provided further that any Notes that are exchanged for Exchange Notes shall be
cancelled by the Trustee.  To permit registrations of transfers and exchanges,
the Company shall execute and the Trustee shall authenticate Notes at the
Registrar’s request.  No service charge shall be made for any registration of
transfer or exchange or redemption of the Notes, but the Company may require
payment of a sum sufficient to cover any transfer tax or similar governmental
charge payable in connection therewith (other than any such transfer taxes or
other similar governmental charge payable upon exchanges pursuant to
Section 2.11, 3.08 or 9.04).

 

21

--------------------------------------------------------------------------------


 

The Registrar shall not be required (i) to issue, register the transfer of or
exchange any Note during a period beginning at the opening of business 15 days
before the day of the mailing of a notice of redemption of Notes selected for
redemption under Section 3.03 and ending at the close of business on the day of
such mailing, or (ii) to register the transfer of or exchange any Note so
selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part.

 

SECTION 2.07.                 Book-Entry Provisions for Global Notes.  The U.S.
Global Notes and Offshore Global Notes initially shall (i) be registered in the
name of the Depositary for such Global Notes or the nominee of such Depositary,
(ii) be delivered to the Trustee as custodian for such Depositary and (iii) bear
legends as set forth in Section 2.02.

 

(a)                                  Members of, or participants in, the
Depositary (“Agent Members”) shall have no rights under this Indenture with
respect to any Global Note held on their behalf by the Depositary, or the
Trustee as its custodian, or under such Global Note, and the Depositary may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee or any agent of the Company or the Trustee, from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Agent Members, the operation of
customary practices governing the exercise of the rights of a holder of any
Note.

 

(b)                                 Transfers of a Global Note shall be limited
to transfers of such Global Note in whole, but not in part, to the Depositary,
its successors or their respective nominees. Interests of beneficial owners in
Global Notes may be transferred in accordance with the rules and procedures of
the Depositary and the provisions of Section 2.08.  In addition, U.S. Physical
Notes and Offshore Physical Notes shall be transferred to all beneficial owners
in exchange for their beneficial interests in the U.S. Global Notes or the
Offshore Global Notes, as the case may be, if (i) the Depositary notifies the
Company that it is unwilling or unable to continue as Depositary for the U.S.
Global Notes or the Offshore Global Notes, as the case may be, and a successor
depositary is not appointed by the Company within 90 days of such notice,
(ii) an Event of Default has occurred and is continuing and the Registrar has
received a written request from the Depositary or (iii) in accordance with the
rules and procedures of the Depositary and the provisions of Section 2.08.

 

(c)                                  Any beneficial interest in one of the
Global Notes that is transferred to a person who takes delivery in the form of
an interest in another Global Note will, upon transfer, cease to be an interest
in another Global Note and become an interest in such other Global Note and,
accordingly, will thereafter be subject to all transfer restrictions, if any,
and other procedures applicable to beneficial interests in such other Global
Note for as long as it remains such an interest.

 

(d)                                 In connection with any transfer of a portion
of the beneficial interests in a Global Note to beneficial owners pursuant to
paragraph (b) of this Section 2.07, the Registrar shall reflect on its books and
records the date and a decrease in the principal

 

22

--------------------------------------------------------------------------------


 

amount of the Global Note in an amount equal to the principal amount of the
beneficial interest in the Global Note to be transferred, and the Company shall
execute, and the Trustee shall authenticate and deliver, one or more U.S.
Physical Notes or Offshore Physical Notes, as the case may be, of like tenor and
amount.

 

(e)                                  In connection with the transfer of the U.S.
Global Notes or the Offshore Global Notes, in whole, to beneficial owners
pursuant to paragraph (b) of this Section 2.07, the U.S. Global Notes or
Offshore Global Notes, as the case may be, shall be deemed to be surrendered to
the Trustee for cancellation, and the Company shall execute, and the Trustee
shall authenticate and deliver, to each beneficial owner identified by the
Depositary in exchange for its beneficial interest in the U.S. Global Notes or
Offshore Global Notes, as the case may be, an equal aggregate principal amount
of U.S. Physical Notes or Offshore Physical Notes, as the case may be, of
authorized denominations.

 

(f)                                    Any U.S. Physical Note delivered in
exchange for an interest in the U.S. Global Notes pursuant to paragraph (b),
(d) or (e) of this Section 2.07 shall, except as otherwise provided by paragraph
(f) of Section 2.08, bear the legend regarding transfer restrictions applicable
to the U.S. Physical Note set forth in Section 2.02.

 

(g)                                 Any Offshore Physical Note delivered in
exchange for an interest in the Offshore Global Notes pursuant to paragraph (b),
(d) or (e) of this Section 2.07 shall, except as otherwise provided by paragraph
(f) of Section 2.08, bear the legend regarding transfer restrictions applicable
to the Offshore Physical Note set forth in Section 2.02.

 

(h)                                 The registered holder of a Global Note may
grant proxies and otherwise authorize any person, including Agent Members and
persons that may hold interests through Agent Members, to take any action which
a Holder is entitled to take under this Indenture or the Notes.

 

SECTION 2.08.                 Special Transfer Provisions.  Unless and until a
Note is exchanged for an Exchange Note or sold in connection with an effective
Shelf Registration Statement pursuant to the Registration Rights Agreement, the
following provisions shall apply:

 

(a)                                  Transfers to Non-QIB Institutional
Accredited Investors.  The following provisions shall apply with respect to the
registration of any proposed transfer of a Note to any Institutional Accredited
Investor which is not a QIB (excluding Non-U.S. Persons):

 

(i)                                     The Registrar shall register the
transfer of any Note, whether or not such Note bears the Private Placement
Legend, if (x) the requested transfer is after the time period referred to in
Rule 144(d) under the Securities Act or (y) the proposed transferee has
delivered to the Registrar (A) a certificate substantially in the form of
Exhibit C hereto and (B) if the aggregate principal amount of the Notes being
transferred is less than $100,000, an opinion of counsel acceptable to the
Company that such transfer is in compliance with the Securities Act.

 

(ii)                                  If the proposed transferor is an Agent
Member holding a beneficial interest in the U.S. Global Notes, upon receipt by
the Registrar of (x) the

 

23

--------------------------------------------------------------------------------


 

documents, if any, required by paragraph (i) above and (y) instructions given in
accordance with the Depositary’s and the Registrar’s procedures, the Registrar
shall reflect on its books and records the date and a decrease in the principal
amount of the U.S. Global Notes in an amount equal to the principal amount of
the beneficial interest in the U.S. Global Notes to be transferred, and the
Company shall execute, and the Trustee shall authenticate and deliver, one or
more U.S. Physical Notes of like tenor and amount.

 

(b)                                 Transfers to QIBs.  The following provisions
shall apply with respect to the registration of any proposed transfer of U.S.
Physical Notes or an interest in U.S. Global Notes to a QIB (excluding Non-U.S.
Persons):

 

(i)                                     If the Note to be transferred consists
of (x) either Offshore Physical Notes prior to the removal of the Private
Placement Legend or U.S. Physical Notes, the Registrar shall register the
transfer if such transfer is being made by a proposed transferor who has checked
the box provided for on the form of Note stating, or has otherwise advised the
Company and the Registrar in writing, that the sale has been made in compliance
with the provisions of Rule 144A to a transferee who has signed the
certification provided for on the form of Note stating, or has otherwise advised
the Company and the Registrar in writing, that it is purchasing the Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a QIB within the meaning of
Rule 144A and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as it has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon its foregoing representations in order to claim the exemption from
registration provided by Rule 144A or (y) an interest in the U.S. Global Notes,
the transfer of such interest may be effected only through the book entry system
maintained by the Depositary.

 

(ii)                                  If the proposed transferee is an Agent
Member, and the Note to be transferred consists of U.S. Physical Notes, upon
receipt by the Registrar of the documents referred to in paragraph (i) above and
instructions given in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of U.S. Global Notes in an amount equal to the
principal amount of the U.S. Physical Notes to be transferred, and the Trustee
shall cancel the U.S. Physical Notes so transferred.

 

(c)                                  Transfers of Interests in the Offshore
Global Notes or Offshore Physical Notes.  The following provisions shall apply
with respect to any transfer of interests in the Offshore Global Notes or
Offshore Physical Notes:

 

(i)                                     Prior to the removal of the Private
Placement Legend from an Offshore Global Note or Offshore Physical Note pursuant
to Section 2.02, the

 

24

--------------------------------------------------------------------------------


 

Registrar shall refuse to register such transfer unless such transfer complies
with Section 2.08(b) or Section 2.08(d), as the case may be; and

 

(ii)                                  After such removal, the Registrar shall
register the transfer of any such Note without requiring additional
certification.

 

(d)                                 Transfers to Non-U.S. Persons at Any Time. 
The following provisions shall apply with respect to any transfer of a Note to a
Non-U.S. Person:

 

(i)                                     The Registrar shall register any
proposed transfer to any Non-U.S. Person if the Note to be transferred is a U.S.
Physical Note or an interest in U.S. Global Notes, upon receipt of a certificate
substantially in the form of Exhibit D hereto from the proposed transferor.

 

(ii)                                  (a) If the proposed transferor is an Agent
Member holding a beneficial interest in the U.S. Global Notes, upon receipt by
the Registrar of (x) the documents, if any, required by paragraph (i) and
(y) instructions in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and a
decrease in the principal amount  of the U.S. Global Notes in an amount equal to
the principal amount of the beneficial interest in the U.S. Global Notes to be
transferred, and (b) if the proposed transferee is an Agent Member, upon receipt
by the Registrar of instructions given in accordance with the Depositary’s and
the Registrar’s procedures, the Registrar shall reflect on its books and records
the date and an increase in the principal amount of the Offshore Global Notes in
an amount equal to the principal amount of the U.S. Physical Notes or the U.S.
Global Notes, as the case may be, to be transferred, and the Trustee shall
cancel the Physical Note, if any, so transferred or decrease the amount of the
U.S. Global Notes.

 

(e)                                  Private Placement Legend.  Upon the
transfer, exchange or replacement of Notes not bearing the Private Placement
Legend, the Registrar shall deliver Notes that do not bear the Private Placement
Legend. Upon the transfer, exchange or replacement of Notes bearing the Private
Placement Legend, the Registrar shall deliver only Notes that bear the Private
Placement Legend unless (i) the Private Placement Legend is no longer required
by Section 2.02, (ii) the circumstances contemplated by paragraph (a)(i)(x) of
this Section 2.08 exist or (iii) there is delivered to the Registrar an Opinion
of Counsel reasonably satisfactory to the Company and the Trustee to the effect
that neither such legend nor the related restrictions on transfer are required
in order to maintain compliance with the provisions of the Securities Act.

 

(f)                                    General.  By its acceptance of any Note
bearing the Private Placement Legend, each Holder of such a Note acknowledges
the restrictions on transfer of such Note set forth in this Indenture and in the
Private Placement Legend and agrees that it will transfer such Note only as
provided in this Indenture. The Registrar shall not register a transfer of any
Note unless such transfer complies with the restrictions on transfer of such
Note set forth in this Indenture. In connection with any transfer of Notes, each
Holder agrees by its acceptance of the Notes to furnish the Registrar or the
Company

 

25

--------------------------------------------------------------------------------


 

such certifications, legal opinions or other information as either of them may
reasonably require to confirm that such transfer is being made pursuant to an
exemption from, or a transaction not subject to, the registration requirements
of the Securities Act; provided that the Registrar shall not be required to
determine (but may rely on a determination made by the Company with respect to)
the sufficiency of any such certifications, legal opinions or other information.

 

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.07 or this Section 2.08. The
Company, at its sole cost and expense, shall have the right to inspect and make
copies of all such letters, notices or other written communications at any
reasonable time upon the giving of reasonable written notice to the Registrar.

 

SECTION 2.09.                 Replacement Notes.  If a mutilated Note is
surrendered to the Trustee or if the Holder claims that the Note has been lost,
destroyed or wrongfully taken, then, in the absence of written notice to the
Company or the Trustee that such Note has been acquired by a protected
purchaser, the Company shall issue and the Trustee shall authenticate a
replacement Note of like tenor and principal amount and bearing a number not
contemporaneously outstanding; provided that the requirements of this
Section 2.09 are met.  If required by the Trustee or the Company, an indemnity
bond must be furnished that is sufficient in the judgment of both the Trustee
and the Company to protect the Company, the Trustee or any Agent from any loss
that any of them may suffer if a Note is replaced.  The Company may charge such
Holder for its expenses and the expenses of the Trustee in replacing a Note.  In
case any such mutilated, lost, destroyed or wrongfully taken Note has become or
is about to become due and payable, the Company in its discretion may pay such
Note instead of issuing a new Note in replacement thereof.

 

Every replacement Note is an additional obligation of the Company and each
Subsidiary Guarantor and shall be entitled to the benefits of this Indenture.

 

SECTION 2.10.                 Outstanding Notes.  Notes outstanding at any time
are all Notes that have been authenticated by the Trustee except for those
cancelled by it, those delivered to it for cancellation and those described in
this Section 2.10 as not outstanding.

 

If a Note is replaced pursuant to Section 2.09, it ceases to be outstanding
unless and until the Trustee and the Company receive proof satisfactory to them
that the replaced Note is held by a protected purchaser.

 

If the Paying Agent (other than the Company or an Affiliate of the Company)
holds on the Maturity Date money sufficient to pay Notes payable on that date,
then on and after that date such Notes cease to be outstanding and interest on
them shall cease to accrue.

 

A Note does not cease to be outstanding because the Company or one of its
Affiliates holds such Note, provided, however, that in determining whether the
Holders of the requisite principal amount of the outstanding Notes have given
any request, demand, authorization, direction, notice, consent or waiver
hereunder, Notes owned by the Company or any other obligor upon the Notes or any
Affiliate of the Company or of such other obligor shall

 

26

--------------------------------------------------------------------------------


 

be disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes which the
Trustee has actual knowledge to be so owned shall be so disregarded.  Notes so
owned which have been pledged in good faith may be regarded as outstanding if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
so to act with respect to such Notes and that the pledgee is not the Company or
any other obligor upon the Notes or any Affiliate of the Company or of such
other obligor.

 

SECTION 2.11.                 Temporary Notes.  Until definitive Notes are ready
for delivery, the Company may prepare and execute and the Trustee shall
authenticate temporary Notes.  Temporary Notes shall be substantially in the
form of definitive Notes but may have insertions, substitutions, omissions and
other variations determined to be appropriate by the Officers executing the
temporary Notes, as evidenced by their execution of such temporary Notes.  If
temporary Notes are issued, the Company will cause definitive Notes to be
prepared without unreasonable delay.  After the preparation of definitive Notes,
the temporary Notes shall be exchangeable for definitive Notes upon surrender of
the temporary Notes at the office or agency of the Company designated for such
purpose pursuant to Section 4.02, without charge to the Holder.  Upon surrender
for cancellation of any one or more temporary Notes, the Company shall execute
and the Trustee shall authenticate and deliver in exchange therefor a like
principal amount  of definitive Notes of authorized denominations.  Until so
exchanged, the temporary Notes shall be entitled to the same benefits under this
Indenture as definitive Notes.

 

SECTION 2.12.                 Cancellation.  The Company, at any time, may
deliver to the Trustee for cancellation any Notes previously authenticated and
delivered hereunder which the Company may have acquired in any manner
whatsoever, and may deliver to the Trustee for cancellation any Notes previously
authenticated hereunder.  The Registrar and the Paying Agent shall forward to
the Trustee any Notes surrendered to them for transfer, exchange or payment. 
The Trustee shall cancel all Notes surrendered for transfer, exchange, payment
or cancellation and shall destroy them in accordance with its normal procedure.

 

SECTION 2.13.                 CUSIP Numbers.  The Company in issuing the Notes
may use “CUSIP” or “ISIN” numbers (if then generally in use), and the Company
and the Trustee shall use CUSIP or ISIN numbers, as the case may be, in notices
of redemption or exchange as a convenience to Holders; provided that any such
notice shall state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of
redemption or exchange and that reliance may be placed only on the other
identification numbers printed on the Notes.  The Company shall promptly notify
the Trustee of any change in “CUSIP” or “ISIN” numbers for the Notes.

 

SECTION 2.14.                 Defaulted Interest.  If the Company defaults in a
payment of interest on the Notes, it shall pay, or shall deposit with the Paying
Agent money in immediately available funds sufficient to pay, the defaulted
interest, plus (to the extent lawful) any interest payable on the defaulted
interest, to the Persons who are Holders on a subsequent special record date.  A
special record date, as used in this Section 2.14 with respect to the payment of
any defaulted interest, shall mean the 15th day next preceding the date fixed by
the Company for the payment of defaulted interest, whether or not such day is a
Business Day.  At least 15 days before the subsequent special record date, the
Company shall mail to each Holder

 

27

--------------------------------------------------------------------------------


 

and to the Trustee a notice that states the subsequent special record date, the
payment date and the amount of defaulted interest to be paid.

 

SECTION 2.15.                 Issuance of Additional Notes.  The Company may,
subject to Article Four of this Indenture and applicable law, issue Additional
Notes under this Indenture.  The Notes issued on the Closing Date and any
Additional Notes subsequently issued shall be treated as a single class for all
purposes under this Indenture. The Additional Notes may be issued in private or
public transactions and will contain relevant legends.

 

ARTICLE THREE
REDEMPTION

 

SECTION 3.01.                 Right of Redemption.  Except as pursuant to this
Section 3.01 the Company may not redeem the Notes prior to the Maturity Date.
The Company may redeem the Notes in whole or in part at any time prior to the
Maturity Date, at a Redemption Price equal to 100% of the principal amount
thereof plus the Applicable Premium as of the Redemption Date, plus accrued and
unpaid interest, if any, to the Redemption Date (subject to the right of Holders
of record on the relevant record date to receive interest due on the relevant
interest payment date).

 

At any time prior to September 1, 2013, the Company may redeem up to 35% of the
aggregate principal amount of the Notes (including any Additional Notes) with
the Net Cash Proceeds of one or more sales of common stock of the Company at any
time as a whole or from time to time in part, at a Redemption Price (expressed
as a percentage of principal amount) of 106.875%, plus accrued and unpaid
interest thereon, if any, to the Redemption Date (subject to the rights of
Holders of record on the relevant Regular Record Date that is prior to the
Redemption Date to receive interest due on an Interest Payment Date); provided
that (i) at least 65% of the aggregate principal amount of Notes (including any
Additional Notes) remains outstanding after each such redemption and (ii) notice
of any such redemption is mailed within 60 days after each such sale of common
stock.

 

SECTION 3.02.                 Notices to Trustee.   If the Company elects to
redeem Notes pursuant to Section 3.01, it shall notify the Trustee in writing of
the Redemption Date and the principal amount of Notes to be redeemed and the
clause of this Indenture pursuant to which redemption shall occur.

 

The Company shall give each notice provided for in this Section 3.02 in an
Officers’ Certificate at least 45 days before the Redemption Date (unless a
shorter period shall be satisfactory to the Trustee).

 

SECTION 3.03.                 Selection of Notes to Be Redeemed.  If less than
all of the Notes are to be redeemed at any time, the Trustee shall select the
Notes to be redeemed in compliance with the requirements, as certified to it by
the Company, of the principal national securities exchange, if any, on which the
Notes are listed or, if the Notes are not listed on a national securities
exchange or automated quotation system on a pro rata basis, by lot or by such
other method as the Trustee in its sole discretion shall deem fair and
appropriate; provided that no Note of $2,000 in principal amount or less shall
be redeemed in part.

 

28

--------------------------------------------------------------------------------


 

The Trustee shall make the selection from the Notes outstanding and not
previously called for redemption.  Notes in denominations of $2,000 in principal
amount may only be redeemed in whole.  The Trustee may select for redemption
portions (equal to $2,000 in principal amount or multiples of $1,000 in excess
thereof) of Notes that have denominations larger than $2,000 in principal
amount.  Provisions of this Indenture that apply to Notes called for redemption
also apply to portions of Notes called for redemption.  The Trustee shall notify
the Company and the Registrar promptly in writing of the Notes or portions of
Notes to be called for redemption.

 

SECTION 3.04.                 Notice of Redemption.  With respect to any
redemption of Notes pursuant to Section 3.01, at least 30 days but not more than
60 days before a Redemption Date, the Company shall mail a notice of redemption
by first-class mail to each Holder whose Notes are to be redeemed.

 

The notice shall identify the Notes to be redeemed and shall state:

 

(i)                                     the Redemption Date;

 

(ii)                                  the Redemption Price;

 

(iii)                               the name and address of the Paying Agent;

 

(iv)                              that Notes called for redemption must be
surrendered to the Paying Agent in order to collect the Redemption Price;

 

(v)                                 that, unless the Company defaults in making
the redemption payment, interest on Notes called for redemption ceases to accrue
on and after the Redemption Date and the only remaining right of the Holders is
to receive payment of the Redemption Price plus accrued interest to the
Redemption Date upon surrender of the Notes to the Paying Agent;

 

(vi)                              that, if any Note is being redeemed in part,
the portion of the principal amount (equal to $2,000 in principal amount or any
integral multiple thereof) of such Note to be redeemed and that, on and after
the Redemption Date, upon surrender of such Note, a new Note or Notes in
principal amount equal to the unredeemed portion thereof will be reissued; and

 

(vii)                           that, if any Note contains a CUSIP or ISIN
number as provided in Section 2.13, no representation is being made as to the
correctness of the CUSIP or ISIN number either as printed on the Notes or as
contained in the notice of redemption and that reliance may be placed only on
the other identification numbers printed on the Notes.

 

At the Company’s request (which request may be revoked by the Company at any
time prior to the time at which the Trustee shall have given such notice to the
Holders), made in writing to the Trustee at least 45 days (or such shorter
period as shall be satisfactory to the Trustee) before a Redemption Date, the
Trustee shall give the notice of redemption in the name and at the expense of
the Company.  If, however, the Company gives such notice to the Holders,

 

29

--------------------------------------------------------------------------------


 

the Company shall concurrently deliver to the Trustee an Officers’ Certificate
stating that such notice has been given.

 

SECTION 3.05.                 Effect of Notice of Redemption.  Once notice of
redemption is mailed, Notes called for redemption become due and payable on the
Redemption Date and at the Redemption Price.  Upon surrender of any Notes to the
Paying Agent, such Notes shall be paid at the Redemption Price, plus accrued
interest, if any, to the Redemption Date.

 

Notice of redemption shall be deemed to be given when mailed, whether or not the
Holder receives the notice.  In any event, failure to give such notice, or any
defect therein, shall not affect the validity of the proceedings for the
redemption of Notes held by Holders to whom such notice was properly given.

 

SECTION 3.06.                 Deposit of Redemption Price.  On or prior to
11:00 a.m., New York City time, on any Redemption Date, the Company shall
deposit with the Paying Agent (or, if the Company is acting as its own Paying
Agent, shall segregate and hold in trust as provided in Section 2.05) money
sufficient to pay the Redemption Price of and accrued interest on all Notes to
be redeemed on that date other than Notes or portions thereof called for
redemption on that date that have been delivered by the Company to the Trustee
for cancellation.

 

SECTION 3.07.                 Payment of Notes Called for Redemption.  If notice
of redemption has been given in the manner provided above, the Notes or portion
of Notes specified in such notice to be redeemed shall become due and payable on
the Redemption Date at the Redemption Price stated therein, together with
accrued interest to such Redemption Date, and on and after such date (unless the
Company shall default in the payment of such Notes at the Redemption Price and
accrued interest to the Redemption Date, in which case the principal, until
paid, shall bear interest from the Redemption Date at the rate prescribed in the
Notes), such Notes shall cease to accrue interest.  Upon surrender of any Note
for redemption in accordance with a notice of redemption, such Note shall be
paid and redeemed by the Company at the Redemption Price, together with accrued
interest, if any, to the Redemption Date; provided that installments of interest
whose Stated Maturity is on or prior to the Redemption Date shall be payable to
the Holders registered as such at the close of business on the relevant Regular
Record Date.

 

SECTION 3.08.                 Notes Redeemed in Part.  Upon surrender of any
Note that is redeemed in part, the Company shall execute and the Trustee shall
authenticate and deliver to the Holder without service charge, a new Note equal
in principal amount to the unredeemed portion of such surrendered Note.

 

ARTICLE FOUR
COVENANTS

 

SECTION 4.01.                 Payment of Notes.  The Company shall pay the
principal of, premium, if any, and interest on the Notes on the dates and in the
manner provided in the Notes and this Indenture.  An installment of principal,
premium, if any, or interest shall be considered paid on the date due if the
Trustee or Paying Agent (other than the Company, a Subsidiary of the Company, or
any Affiliate of any of them) holds on that date money designated

 

30

--------------------------------------------------------------------------------


 

for and sufficient to pay the installment.  If the Company or any Subsidiary of
the Company or any Affiliate of any of them acts as Paying Agent, an installment
of principal, premium, if any, or interest shall be considered paid on the due
date if the entity acting as Paying Agent complies with the last sentence of
Section 2.05.  As provided in Section 6.09, upon any bankruptcy or
reorganization procedure relative to the Company, the Trustee shall serve as the
Paying Agent, if any, for the Notes.

 

The Company shall pay interest on overdue principal and premium, if any, and
interest on overdue installments of interest, to the extent lawful, at the rate
per annum specified in the Notes.

 

SECTION 4.02.                 Maintenance of Office or Agency.  The Company
shall maintain an office or agency where Notes may be surrendered for
registration of transfer or exchange or for presentation for payment and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served.  The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency.  If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
address of the Trustee set forth in Section 11.02.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency for such purposes.  The Company shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

The Company hereby initially designates the Paying Agent Office of the Trustee,
as such office or agency of the Company where Notes may be surrendered for
registration of transfer or exchange or for presentation for payment.

 

The Company hereby initially designates the Corporate Trust Office of the
Trustee, as such office where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served.

 

SECTION 4.03.                 Limitation on Liens.  The Company will not, and
will not permit any of its Significant Subsidiaries to, create, incur, issue,
assume or guarantee any Funded Debt secured by a Mortgage upon any of its
properties or assets, whether owned on the Closing Date or thereafter acquired,
without effectively providing concurrently that the Notes are secured equally
and ratably with or, at the Company’s option, prior to such Indebtedness so long
as such Indebtedness shall be so secured.

 

The foregoing restriction shall not apply to, and there shall be excluded from
Indebtedness in any computation under such restriction, Indebtedness secured by:

 

(i)                                     Permitted Mortgages;

 

31

--------------------------------------------------------------------------------


 

(ii)                                  Mortgages on any property or assets
existing at the time of the acquisition thereof by the Company or any
Significant Subsidiary;

 

(iii)                               Mortgages securing only the Notes;

 

(iv)                              Mortgages on property or assets of a Person
existing at the time such Person is merged into or consolidated with the Company
or any of its Significant Subsidiaries or at the time of a sale, lease or other
disposition of the properties and assets of such Person (or a division thereof)
as an entirety or substantially as an entirety to the Company or any of its
Significant Subsidiaries; provided that any such Mortgage does not extend to any
property or assets owned by the Company or any of its Significant Subsidiaries
immediately prior to such merger, consolidation, sale, lease or disposition;

 

(v)                                 Mortgages on property or assets of a Person
existing at the time such Person becomes a Significant Subsidiary of the
Company;

 

(vi)                              Mortgages in favor of the Company or any of
its Subsidiaries;

 

(vii)                           Mortgages (including in connection with capital
leases) on property or assets (including shares of Capital Stock of any
Subsidiary formed to acquire, construct, develop or improve such property) to
secure all or part of the cost of acquisition, construction, development or
improvement of such property or assets, or to secure Indebtedness incurred to
provide funds for any such purpose; provided that the commitment of the creditor
to extend the credit secured by any such Mortgage shall have been obtained no
later than 360 days after the later of (a) the completion of the acquisition,
construction, development or improvement of such property or assets or (b) the
placing in operation of such property or assets; provided further that such
Mortgage shall not extend to any other property or assets (including shares of
Capital Stock of any Subsidiary formed to acquire, construct, develop or improve
such property) other than those so acquired, constructed, developed or improved;

 

(viii)                        Mortgages to secure obligations under Credit
Facilities in an aggregate principal amount not to exceed the greatest of
(A) $1,750 million, (B) the sum of the amounts equal to (x) 70% of the
consolidated book value of the inventory of the Company and its Subsidiaries and
(y) 90% of the consolidated book value of the accounts receivable of the Company
and its Subsidiaries, in each case as of the Company’s most recently ended
fiscal quarter for which financial statements are available, in each case,
giving pro forma effect to any asset sale or asset acquisition, that shall have
occurred since the end of such fiscal quarter, and (C) an amount that does not
cause the ratio of Indebtedness secured by Mortgages of the Company and its
Subsidiaries to Consolidated Cash Flow Available for Fixed Charges for the most
recently ended twelve month period of the Company for which financial statements
are available to exceed 2.75:1.0;

 

(ix)                                Mortgages on property or assets of Foreign
Subsidiaries to secure Funded Debt of such Foreign Subsidiary incurred in the
ordinary course of business; and

 

(x)                                   Mortgages existing on the date of this
Indenture or any extension, renewal, replacement or refunding, in whole or in
part, of any Indebtedness secured by a Mortgage

 

32

--------------------------------------------------------------------------------


 

existing on the date of this Indenture or referred to in the foregoing clauses
of this Section 4.03 or Mortgages created in connection with any amendment,
consent or waiver relating to such Indebtedness; provided that any such
extension, renewal, replacement or refunding of such Indebtedness shall be
created within 360 days of repaying the Indebtedness secured by the Mortgage
referred to in the foregoing clauses of this Section 4.03, and the principal
amount of the Indebtedness secured thereby and not otherwise authorized by the
foregoing clauses of this Section 4.03 shall not exceed the principal amount of
Indebtedness, plus any premium or fee payable in connection with any such
extension, renewal, replacement or refunding, so secured at the time of such
extension, renewal, replacement or refunding.

 

For purposes of determining compliance of any non-U.S. dollar-denominated
Indebtedness with this Section 4.03, the amount outstanding under any U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall at all times be calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred, in the case
of term Indebtedness, or first committed, in the case of revolving credit
Indebtedness; provided, however, that if such Indebtedness is incurred to
refinance other Indebtedness denominated in the same or different currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

 

For purposes of determining what category of excluded Mortgages in the foregoing
clauses or the next paragraph in which any Mortgage shall be included, the
Company in its sole discretion may classify such Mortgage on the date of its
incurrence and later reclassify all or a portion of such Mortgage in any manner
that complies with this Section 4.03.

 

Notwithstanding the restrictions described above, the Company and any of its
Significant Subsidiaries may create, incur, issue, assume or guarantee
Indebtedness secured by Mortgages without equally and ratably securing the
Notes, if at the time of such creation, incurrence, issuance, assumption or
guarantee, after giving effect thereto and to the retirement of any Indebtedness
which is concurrently being retired, the aggregate amount of all such
Indebtedness secured by Mortgages which would otherwise be subject to such
restrictions (other than any Indebtedness secured by Mortgages permitted as
described in clauses (i) through (x) of this Section 4.03) plus all Attributable
Debt of the Company and any of its Significant Subsidiaries in respect of Sale
and Leaseback Transactions (with the exception of such transactions which are
permitted under clauses (i) through (iv) of Section 4.04) does not exceed 10% of
Consolidated Assets. For avoidance of doubt, the provisions in the foregoing
sentence may be used concurrently in connection with one or more of the
Mortgages permitted as described in clauses (i) through (x) of this Section 4.03
in any single transaction and may be effectively deemed to have occurred after
such other basket clause is used.

 

At the Company’s option, the Company may treat the entire commitment of a
revolving credit facility to be fully drawn on the date such agreement is
executed, and thereafter

 

33

--------------------------------------------------------------------------------


 

the amount of such commitment shall be deemed to be fully borrowed at all times
for the purposes of the foregoing covenant.

 

SECTION 4.04.                 Limitation on Sale and Leaseback Transactions. 
The Company will not, and will not permit any of its Significant Subsidiaries
to, enter into any Sale and Leaseback Transaction unless:

 

(i)                                     the Sale and Leaseback Transaction is
solely with the Company or any of its Subsidiaries;

 

(ii)                                  the lease is for a period not in excess of
36 months, including renewals;

 

(iii)                               the Company or such Significant Subsidiary
would (at the time of entering into such arrangement) be entitled as described
in clauses (i) through (x) of Section 4.03, without equally and ratably securing
the Notes then outstanding under this Indenture, to create, incur, issue, assume
or guarantee Indebtedness secured by a Mortgage on such property or assets in
the amount of the Attributable Debt arising from such Sale and Leaseback
Transaction;

 

(iv)                              the Company or such Significant Subsidiary
within 360 days after the sale of property or assets in connection with such
Sale and Leaseback Transaction is completed, applies an amount equal to the
greater of (A) the net proceeds of the sale of such property or assets or
(B) the fair market value of such property or assets to (i) the retirement of
Notes, other Funded Debt of the Company ranking on a parity with the Notes or
Funded Debt of a Subsidiary or (ii) the acquisition of different property,
facilities or equipment or the expansion of the Company’s existing business,
including the acquisition of other businesses or capital expenditures; or

 

(v)                                 the Attributable Debt of the Company and its
Significant Subsidiary in respect of such Sale and Leaseback Transaction and all
other Sale and Leaseback Transactions entered into after the Closing Date (other
than any such Sale and Leaseback Transaction as would be permitted as described
in clauses (i) through (iv) of this Section 4.04), plus the aggregate principal
amount of Indebtedness secured by Mortgages then outstanding (not including any
such Indebtedness secured by Mortgages described in clauses (i) through (x) of
Section 4.03) which do not equally and ratably secure the Notes (or secure Notes
on a basis that is prior to other Indebtedness secured thereby), would not
exceed 10% of Consolidated Assets.

 

SECTION 4.05.                 Repurchase of Notes upon a Change of Control.  The
Company must commence, within 30 days of the occurrence of a Change of Control,
and consummate an Offer to Purchase for all Notes then outstanding, at a
purchase price equal to 101% of their principal amount, plus accrued interest,
if any, to the Payment Date.  The Company will not be required to make an Offer
to Purchase upon the occurrence of a Change of Control pursuant to this
Section 4.05, if (i) a third party makes an Offer to Purchase the Notes in the
manner, at the times and otherwise in compliance with this Indenture applicable
to an Offer to Purchase for a Change of Control and purchases all Notes properly
tendered and not withdrawn in such Offer to Purchase upon a Change of Control,
or (ii) a notice of redemption has

 

34

--------------------------------------------------------------------------------


 

been given pursuant to Section 3.04 this Indenture unless and until there is a
default in payment of the applicable redemption price. An Offer to Purchase upon
the occurrence of a Change of Control may be made in advance of a Change of
Control if a definitive agreement to effect the Change of Control is in place at
the time such Offer to Purchase is made and the Offer to Purchase is effected
upon the consummation of the Change of Control, and such Offer to Purchase may
be conditional on the Change of Control.

 

SECTION 4.06.                 Existence.  Subject to Articles Four and Five of
this Indenture, the Company shall do or cause to be done all things reasonably
necessary to preserve and keep in full force and effect its existence and the
existence of each of its Subsidiary Guarantors in accordance with the respective
organizational documents of the Company and each of its Subsidiary Guarantors
and the material rights (whether pursuant to charter, certificate of formation,
article of incorporation, partnership certificate, agreement, statute or
otherwise), licenses and franchises of the Company and each of its Subsidiary
Guarantors; provided that the Company shall not be required to preserve any such
right, license or franchise, or the existence of any Subsidiary Guarantor, if
the maintenance or preservation thereof is no longer desirable in the Company’s
judgment for the conduct of the business of the Company and its Subsidiary
Guarantors taken as a whole.

 

SECTION 4.07.                 Payment of Taxes and Other Claims.  The Company
shall pay or discharge and shall cause each of its Subsidiary Guarantors to pay
or discharge, or cause to be paid or discharged, before the same shall become
delinquent (i) all material taxes, assessments and governmental charges levied
or imposed upon (a) the Company or any such Subsidiary Guarantor, (b) the income
or profits of any such Subsidiary Guarantor which is a corporation or (c) the
property of the Company or any such Subsidiary Guarantor and (ii) all material
lawful claims for labor, materials and supplies that, if unpaid, might by law
become a lien upon the property of the Company or any such Subsidiary Guarantor;
provided that the Company shall not be required to pay or discharge, or cause to
be paid or discharged, any such tax, assessment, charge or claim the amount,
applicability or validity of which is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established.

 

SECTION 4.08.                 Maintenance of Properties and Insurance.  The
Company shall cause all properties used or useful in the conduct of its business
or the business of any of its Subsidiary Guarantors to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment and will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Company may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided
that nothing in this Section 4.08 shall prevent the Company or any Subsidiary
Guarantor from discontinuing the use, operation or maintenance of any of such
properties or disposing of any property or assets, if such discontinuance or
disposal is, in the judgment of the Company, desirable for the Company on a
consolidated basis.

 

The Company will provide or cause to be provided, for itself and its Subsidiary
Guarantors, insurance (including appropriate self-insurance) in amounts and with
such deductions and covering such risks as it reasonably deems adequate, with
recognized, financially sound insurers or with the government of the United
States of America, or an agency or

 

35

--------------------------------------------------------------------------------


 

instrumentality thereof, in such amounts, with such deductibles and by such
methods as shall be customary for corporations similarly situated in the
industry in which the Company or any such Subsidiary Guarantors, as the case may
be, is then conducting business.

 

SECTION 4.09.                 Notice of Defaults.  In the event that any Officer
becomes aware of any Default or Event of Default, the Company shall deliver to
the Trustee an Officers’ Certificate, within 15 days of becoming aware of such
Default or Event of Default, specifying such Default or Event of Default, its
status and what action the Company is taking or proposes to take with respect
thereto.

 

SECTION 4.10.                 Compliance Certificates.  The Company shall
deliver to the Trustee, within 90 days after the end of the last fiscal quarter
of each year, an Officers’ Certificate stating whether or not the signers know
of any Default or Event of Default that occurred during such fiscal year.  Such
certificate shall contain a certification from the principal executive officer,
principal financial officer or principal accounting officer of the Company that
a review has been conducted of the activities of the Company and its Subsidiary
Guarantors and the Company’s and its Subsidiary Guarantor’s performance under
this Indenture and that the Company has complied with all conditions and
covenants under this Indenture.  If any of the officers of the Company signing
such certificate has knowledge of such a Default or Event of Default, the
certificate shall describe any such Default or Event of Default and its status. 
The first certificate to be delivered pursuant to this Section 4.10 shall be for
the fiscal year beginning 2010.

 

SECTION 4.11.                 Commission Reports and Reports to Holders. 
Whether or not the Company is required to file reports with the Commission, to
the extent permitted by the Commission, the Company shall file with the
Commission all such reports and other information as it would be required to
file with the Commission by Section 13(a) or 15(d) under the Exchange Act if it
were subject thereto within 30 days after the time periods specified by the
Commission’s rules and regulations.  For as long as the Notes are outstanding,
the Company shall supply the Trustee and each Holder who so requests or shall
supply to the Trustee for forwarding to each such Holder, without cost to such
Holder, copies of such reports and other information.

 

SECTION 4.12.                 Waiver of Stay, Extension or Usury Laws.  The
Company covenants (to the extent that it may lawfully do so) that it will not at
any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury law or other law
that would prohibit or forgive the Company from paying all or any portion of the
principal of, premium, if any, or interest on the Notes as contemplated herein,
wherever enacted, now or at any time hereafter in force, or that may affect the
covenants or the performance of this Indenture; and (to the extent that it may
lawfully do so) the Company hereby expressly waives all benefit or advantage of
any such law and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted.

 

SECTION 4.13.                 Issuances of Subsidiary Guarantees.  The Company
shall cause each domestic Subsidiary of the Company that Guarantees Indebtedness
of the Company

 

36

--------------------------------------------------------------------------------


 

under the Credit Agreement to execute and deliver a supplemental indenture to
this Indenture providing for a Note Guarantee by such Subsidiary pursuant to
Article Ten.

 

SECTION 4.14                    Additional Interest Notice.  In the event that
the Company is required to pay interest to holders of Notes at an increased rate
pursuant to the terms of the Notes, the Company will provide written notice
(“Additional Interest Notice”) to the Trustee of its obligation to pay interest
at an increased rate no later than fifteen days prior to the proposed payment
date for the interest, and the Additional Interest Notice shall set forth the
amount of interest to be paid by the Company on such payment date. The Trustee
shall not at any time be under any duty or responsibility to any holder of Notes
to determine the interest, or with respect to the nature, extent, or calculation
of the amount of interest owed, or with respect to the method employed in such
calculation of the interest.

 

ARTICLE FIVE
SUCCESSOR CORPORATION

 

SECTION 5.01.                 When Company or Subsidiary Guarantors
May Merge, Etc. The Company will not consolidate with, merge with or into, or
sell, convey, transfer, lease or otherwise dispose of all or substantially all
of its property and assets (as an entirety or substantially an entirety in one
transaction or a series of related transactions) to, any Person or permit any
Person to merge with or into it unless:

 

(i)                                     it shall be the continuing Person, or
the Person (if other than it) formed by such consolidation or into which it is
merged or that acquired or leased such property and assets (the “Surviving
Person”), shall be a corporation, limited liability company, trust or limited
partnership organized and validly existing under the laws of the United States
of America or any jurisdiction thereof and shall expressly assume, by a
supplemental indenture, executed and delivered to the Trustee, all of the
Company’s obligations under this Indenture and the Notes;

 

(ii)                                  immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(iii)                               it delivers to the Trustee an Officers’
Certificate stating that such consolidation, merger or transfer and such
supplemental indenture complies with this Section 5.01 and that all conditions
precedent provided for herein relating to such transaction have been complied
with; and

 

(iv)                              each Subsidiary Guarantor, unless such
Subsidiary Guarantor is the Person with which the Company has entered into a
transaction under this Section 5.01, shall have by amendment to its Note
Guarantee confirmed that its Note Guarantee shall apply to the obligations of
the Company or the Surviving Person in accordance with the Notes and this
Indenture.

 

Each Subsidiary Guarantor (other than any Subsidiary Guarantor whose Note
Guarantee is to be released in accordance with the terms of its Note Guarantee
and this Indenture, in connection with the sale, exchange or transfer to any
Person (other than an Affiliate

 

37

--------------------------------------------------------------------------------


 

of the Company) of all of the Capital Stock of such Subsidiary Guarantor) will
not, and the Company will not cause or permit any Subsidiary Guarantor to,
consolidate with or merge with or into any Person other than the Company or any
other Subsidiary Guarantor unless:

 

(i)                                     such Subsidiary Guarantor is the
surviving corporation or the Person formed by or surviving any such
consolidation or merger (if other than the Subsidiary Guarantor) is a
corporation organized and existing under the laws of the United States or any
State thereof and such Person assumes by supplemental indenture all of the
obligations of the Subsidiary Guarantor on its Note Guarantee; and

 

(ii)                                  immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.

 

SECTION 5.02.                 Successor Substituted.  Upon any consolidation or
merger, or any sale, conveyance, transfer, lease or other disposition of all or
substantially all of the property and assets of the Company or any Subsidiary
Guarantor in accordance with Section 5.01 of this Indenture, the successor
Person formed by such consolidation or into which the Company or any Subsidiary
Guarantor is merged or to which such sale, conveyance, transfer, lease or other
disposition is made shall succeed to and be substituted for, and may exercise
every right and power of, the Company or such Subsidiary Guarantor under this
Indenture with the same effect as if such successor Person had been named as the
Company or such Subsidiary Guarantor herein; provided that the Company shall not
be released from its obligation to pay the principal of, premium, if any, or
interest on the Notes and such Subsidiary Guarantor shall not be released from
its Note Guarantee in the case of a lease of all or substantially all of its
property and assets.

 

ARTICLE SIX
DEFAULT AND REMEDIES

 

SECTION 6.01.                 Events of Default.  The following events will be
defined as “Events of Default” in this Indenture:

 

(a)                                  default in the payment of principal of (or
premium, if any, on) any Note when the same becomes due and payable at maturity,
upon acceleration, redemption or otherwise;

 

(b)                                 default in the payment of interest on any
Note when the same becomes due and payable, and such default continues for a
period of 30 days;

 

(c)                                  (1) the Company defaults in the performance
of or breaches any other covenant or agreement in this Indenture or under the
Notes (other than a default specified in clause (a) or (b) above) and such
default or breach continues for a period of 60 consecutive days after written
notice by the Trustee or the Holders of 25% or more in aggregate principal
amount of the Notes;

 

(d)                                 there occurs with respect to any issue or
issues of Indebtedness of the Company, any Subsidiary Guarantor or any
Significant Subsidiary having an outstanding principal amount of $75.0 million
or more in the aggregate for all such issues of all such

 

38

--------------------------------------------------------------------------------


 

Persons, whether such Indebtedness now exists or shall hereafter be created,
(A) an event of default that has caused the holder thereof to declare such
Indebtedness to be due and payable prior to its Stated Maturity and such
Indebtedness has not been discharged in full or such acceleration has not been
rescinded or annulled within 30 days of such acceleration and/or (B) the failure
to make a principal payment at the final (but not any interim) fixed maturity
and such defaulted payment shall not have been made, waived or extended within
30 days of such payment default;

 

(e)                                  any final judgment or order (not covered by
insurance) for the payment of money in excess of $75.0 million in the aggregate
for all such final judgments or orders against all such Persons (treating any
deductibles, self-insurance or retention as not so covered) shall be rendered
against the Company, any Subsidiary Guarantor or any Significant Subsidiary and
shall not be paid or discharged, and there shall be any period of 60 consecutive
days following entry of the final judgment or order that causes the aggregate
amount for all such final judgments or orders outstanding and not paid or
discharged against all such Persons to exceed $75.0 million during which a stay
of enforcement of such final judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(f)                                    a court having jurisdiction in the
premises enters a decree or order for (A) relief in respect of the Company, any
Subsidiary Guarantor or any Significant Subsidiary in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (B) appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company, any Subsidiary Guarantor or any
Significant Subsidiary or for all or substantially all of the property and
assets of the Company, any Subsidiary Guarantor or any Significant Subsidiary or
(C) the winding-up or liquidation of the affairs of the Company, any Subsidiary
Guarantor or any Significant Subsidiary and, in each case, such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days;

 

(g)                                 the Company, any Subsidiary Guarantor or any
Significant Subsidiary (A) commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case under any
such law, (B) consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company, any Subsidiary Guarantor or any Significant Subsidiary or for all
or substantially all of the property and assets of the Company, any Subsidiary
Guarantor or any Significant Subsidiary or (C) effects any general assignment
for the benefit of creditors; or

 

(h)                                 any Subsidiary Guarantor repudiates its
obligations under its Note Guarantee or, except as permitted by this Indenture,
any Note Guarantee is determined to be unenforceable or invalid or shall for any
reason cease to be in full force and effect.

 

SECTION 6.02.                 Acceleration.  If an Event of Default (other than
an Event of Default specified in clause (f) or (g) of Section 6.01 that occurs
with respect to the Company) occurs and is continuing under this Indenture, the
Trustee or the Holders of at least 25% in

 

39

--------------------------------------------------------------------------------


 

aggregate principal amount of the Notes then outstanding, by written notice to
the Company (and to the Trustee if such notice is given by the Holders), may,
and the Trustee at the request of such Holders shall, declare the principal of,
premium, if any, and accrued interest on the Notes to be immediately due and
payable.  Upon a declaration of acceleration, such principal of, premium, if
any, and accrued interest shall be immediately due and payable.  In the event of
a declaration of acceleration because an Event of Default set forth in
clause (d) of Section 6.01 has occurred and is continuing, such declaration of
acceleration shall be automatically rescinded and annulled if the event of
default triggering such Event of Default pursuant to clause (d) of Section 6.01
shall be remedied or cured by the Company, the relevant Subsidiary Guarantor or
the relevant Significant Subsidiary or waived by the holders of the relevant
Indebtedness within 60 days after the declaration of acceleration with respect
thereto.  If an Event of Default specified in clause (f) or (g) of Section 6.01
occurs with respect to the Company, the principal of, premium, if any, and
accrued interest on the Notes then outstanding shall automatically become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder.

 

Any time after such declaration of acceleration, but before a judgment or decree
for the payment of money due has been obtained by the Trustee, the Holders of at
least a majority in principal amount of the outstanding Notes by written notice
to the Company and to the Trustee may waive all past defaults and rescind and
annul a declaration of acceleration and its consequences if (a) all existing
Events of Default, other than the nonpayment of the principal of, premium, if
any, and interest on the Notes that have become due solely by such declaration
of acceleration, have been cured or waived and (b) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction.

 

SECTION 6.03.                 Other Remedies.  If an Event of Default occurs and
is continuing, the Trustee may, and at the direction of the Holders of at least
a majority in principal amount of the outstanding Notes shall, pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of, premium, if any, or interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.

 

SECTION 6.04.                 Waiver of Past Defaults.  Subject to Sections
6.02, 6.07 and 9.02, the Holders of at least a majority in principal amount of
the outstanding Notes, by notice to the Trustee, may waive an existing Default
or Event of Default and its consequences, except a Default in the payment of
principal of, premium, if any, or interest on any Note as specified in clause
(a) or (b) of Section 6.01 or in respect of a covenant or provision of this
Indenture which cannot be modified or amended without the consent of the Holder
of each outstanding Note affected.  Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured, for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereto.

 

SECTION 6.05.                 Control by Majority.  The Holders of at least a
majority in aggregate principal amount of the outstanding Notes may direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or exercising any trust or

 

40

--------------------------------------------------------------------------------


 

power conferred on the Trustee.  However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, that may involve the
Trustee in personal liability, or that the Trustee determines in good faith may
be unduly prejudicial to the rights of Holders of Notes not joining in the
giving of such direction and may take any other action it deems proper that is
not inconsistent with any such direction received from Holders of Notes.

 

SECTION 6.06.                 Limitation on Suits.  A Holder may not institute
any proceeding, judicial or otherwise, with respect to this Indenture or the
Notes, or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

 

(i)                                     the Holder gives the Trustee written
notice of a continuing Event of Default;

 

(ii)                                  the Holders of at least 25% in aggregate
principal amount of outstanding Notes shall have made a written request to the
Trustee to pursue such remedy;

 

(iii)                               such Holder or Holders offer the Trustee
indemnity satisfactory to the Trustee against any costs, liability or expense;

 

(iv)                              the Trustee does not comply with the request
within 60 days after receipt of the request and the offer of indemnity; and

 

(v)                                 during such 60-day period, the Holders of a
majority in aggregate principal amount of the outstanding Notes do not give the
Trustee a direction that is inconsistent with the request.

 

For purposes of Section 6.05 of this Indenture and this Section 6.06, the
Trustee shall comply with TIA Section 316(a) in making any determination of
whether the Holders of the required aggregate principal amount of outstanding
Notes have concurred in any request or direction of the Trustee to pursue any
remedy available to the Trustee or the Holders with respect to this Indenture or
the Notes or otherwise under the law.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.

 

SECTION 6.07.                 Rights of Holders to Receive Payment. 
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of the principal of, premium, if any, or interest
on, such Note or to bring suit for the enforcement of any such payment, on or
after the due date expressed in the Notes, shall not be impaired or affected
without the consent of such Holder.

 

SECTION 6.08.                 Collection Suit by Trustee.  If an Event of
Default in payment of principal, premium or interest specified in clause (a) or
(b) of Section 6.01 occurs and is continuing, the Trustee may recover judgment
in its own name and as trustee of an express trust against the Company or any
other obligor of the Notes for the whole amount of principal, premium, if any,
and accrued interest remaining unpaid, together with interest on overdue
principal, premium, if any, and, to the extent that payment of such interest is
lawful, interest on overdue installments of interest, in each case at the rate
specified in the Notes, and such further

 

41

--------------------------------------------------------------------------------


 

amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

 

SECTION 6.09.                 Trustee May File Proofs of Claim.  The Trustee may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07) and the Holders allowed in any judicial proceedings relative to
the Company (or any other obligor of the Notes), its creditors or its property
and shall be entitled and empowered to collect and receive any monies,
securities or other property payable or deliverable upon conversion or exchange
of the Notes or upon any such claims and to distribute the same, and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07.  Nothing herein contained shall be
deemed to empower the Trustee to authorize or consent to, or accept or adopt on
behalf of any Holder, any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

 

SECTION 6.10.                 Priorities.  If the Trustee collects any money or
property pursuant to this Article Six, it shall pay out the money or property in
the following order:

 

First:  to the Trustee for all amounts due under Section 7.07;

 

Second:  to Holders for amounts then due and unpaid for principal of, premium,
if any, and interest on the Notes in respect of which or for the benefit of
which such money has been collected, ratably, without preference or priority of
any kind, according to the amounts due and payable on such Notes for principal,
premium, if any, and interest, respectively; and

 

Third:  to the Company or any other obligors of the Notes, as their interests
may appear, or as a court of competent jurisdiction may direct.

 

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section 6.10.

 

SECTION 6.11.                 Undertaking for Costs.   In any suit for the
enforcement of any right or remedy under this Indenture or in any suit against
the Trustee for any action taken or omitted by it as Trustee, a court may
require any party litigant in such suit to file an undertaking to pay the costs
of the suit, and the court may assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in the suit having due regard to the
merits and good faith of the claims or defenses made by the party litigant. 
This Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.07, or a suit by Holders of more than 10% in principal
amount of the outstanding Notes.

 

42

--------------------------------------------------------------------------------


 

SECTION 6.12.                 Restoration of Rights and Remedies.  If the
Trustee or any Holder has instituted any proceeding to enforce any right or
remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then, and in every such case, subject to any determination in such
proceeding, the Company, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Company, Trustee and the Holders shall continue as though no
such proceeding had been instituted.

 

SECTION 6.13.                 Rights and Remedies Cumulative.  Except as
otherwise provided with respect to the replacement or payment of mutilated,
destroyed, lost or wrongfully taken Notes in Section 2.09, no right or remedy
herein conferred upon or reserved to the Trustee or to the Holders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

SECTION 6.14.                 Delay or Omission Not Waiver.  No delay or
omission of the Trustee or of any Holder to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein. 
Every right and remedy given by this Article Six or by law to the Trustee or to
the Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.

 

ARTICLE SEVEN
TRUSTEE

 

SECTION 7.01.                 General.  The duties and responsibilities of the
Trustee shall be as provided by the TIA and as set forth herein. 
Notwithstanding the foregoing, no provision of this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not assured to it.  Whether or not herein expressly so provided,
every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Article Seven.

 

Except during the continuance of a Default, the Trustee will not be liable,
except for the performance of such duties as are specifically set forth in this
Indenture.  If an Event of Default has occurred and is continuing, the Trustee
will use the same degree of care and skill in its exercise of the rights and
powers vested in it under this Indenture as a prudent person would exercise
under the circumstances in the conduct of such person’s own affairs.

 

SECTION 7.02.                 Certain Rights of Trustee.  Subject to TIA
Sections 315(a) through (d):

 

43

--------------------------------------------------------------------------------


 

(i)            the Trustee may conclusively rely, and shall be protected in
acting or refraining from acting, upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
person;

 

(ii)           before the Trustee acts or refrains from acting, it may require
an Officers’ Certificate or an Opinion of Counsel, which shall conform to
Section 11.04.  The Trustee shall not be liable for any action it takes or omits
to take in good faith in reliance on such certificate or opinion;

 

(iii)          the Trustee may act through its attorneys and agents and shall
not be responsible for the misconduct or negligence of any attorney or agent
appointed with due care by it hereunder;

 

(iv)          the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders, unless such Holders shall have offered to the Trustee
satisfactory security or indemnity against the costs, expenses and liabilities
that might be incurred by it in compliance with such request or direction;

 

(v)           the Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
direction of the Holders of a majority in aggregate principal amount of the
outstanding Notes relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee, provided that the Trustee’s conduct does not
constitute gross negligence or bad faith;

 

(vi)          whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate;

 

(vii)         the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, financial statement, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled, at the Company’s sole cost and expense, to examine the books, records
and premises of the Company personally or by agent or attorney at the sole cost
of the Company and shall incur no liability or additional liability of any kind
by reason of such inquiry or investigation;

 

44

--------------------------------------------------------------------------------


 

(viii)        the Trustee shall not be charged with knowledge of any Default or
Event of Default with respect to the Notes unless either (1) a Responsible
Officer shall have actual knowledge of such Default or Event of Default or
(2) written notice of such Default or Event of Default shall have been given to
the Trustee by the Company, any Subsidiary Guarantor or by any Holder of the
Notes;

 

(ix)           the Trustee may consult with counsel of its selection and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

 

(x)            in no event shall the Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action;

 

(xi)           the rights, privileges, protections, immunities and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each agent, custodian and other Person employed
to act hereunder; and

 

(xii)          the Trustee may request that the Company deliver a certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture.

 

SECTION 7.03.      Individual Rights of Trustee.  The Trustee, in its individual
or any other capacity, may become the owner or pledgee of Notes and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not the Trustee.  Any Agent may do the same with like rights. 
However, the Trustee is subject to TIA Sections 310(b) and 311.

 

SECTION 7.04.      Trustee’s Disclaimer.  The Trustee (i) makes no
representation as to the validity or adequacy of this Indenture or the Notes,
(ii) shall not be accountable for the Company’s use or application of the
proceeds from the Notes and (iii) shall not be responsible for any statement in
the Notes other than its certificate of authentication.

 

SECTION 7.05.      Notice of Default.  If any Default or any Event of Default
occurs and is continuing and if such Default or Event of Default is known to any
Responsible Officer of the Trustee, the Trustee shall mail to each Holder in the
manner and to the extent provided in TIA Section 313(c) notice of the Default or
Event of Default within 90 days after it occurs, unless such Default or Event of
Default has been cured; provided, however, that, except in the case of a default
in the payment of the principal of, premium, if any, or interest on any Note,
the Trustee shall be protected in withholding such notice if and so long as a
trust committee of Responsible Officers of the Trustee in good faith determine
that the withholding of such notice is in the interest of the Holders.

 

45

--------------------------------------------------------------------------------


 

SECTION 7.06.      Reports by Trustee to Holders.  Within 60 days after each
May 15, beginning with May 15, 2011, the Trustee shall mail to each Holder as
provided in TIA Section 313(c) a brief report dated as of such May 15, if
required by TIA Section 313(a).

 

A copy of each report at the time of its mailing to the Holders of Securities
shall be mailed to the Company and filed with the Commission and each stock
exchange on which the Securities are listed in accordance with TIA
Section 313(d).  The Company shall promptly notify the Trustee when the
Securities are listed on any stock exchange or of any delisting thereof.

 

SECTION 7.07.      Compensation and Indemnity.   The Company shall pay to the
Trustee such compensation as shall be agreed upon in writing, from time to time,
for its services hereunder.  The compensation of the Trustee shall not be
limited by any law on compensation of a trustee of an express trust.  The
Company shall reimburse the Trustee upon request for all reasonable
disbursements, expenses and advances incurred or made by the Trustee without
negligence or bad faith on its part.  Such expenses shall include the reasonable
compensation and expenses of the Trustee’s agents and counsel.

 

The Company and each Subsidiary Guarantor, jointly and severally, shall
indemnify each of the Trustee or any predecessor Trustee and their agents for,
and hold them harmless against, any and all loss, damage, claims, liability or
expense, including taxes (other than taxes based upon, measured by or determined
by the income of the Trustee), arising out of or in connection with the
acceptance or administration of the trust or trusts hereunder, including the
costs and expenses of defending itself against any claim (whether asserted by
the Company, or any Holder or any other Person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, or in
connection with enforcing the provisions of this Section, except to the extent
that such loss, damage, claim, liability or expense is due to its own negligence
or bad faith.  The Trustee shall notify the Company promptly of any claim for
which it may seek indemnity.  Failure by the Trustee to so notify the Company
shall not relieve the Company of its obligations hereunder, unless the Company
is materially prejudiced thereby.  The Company shall defend the claim and the
Trustee shall cooperate in the defense provided, however, that the Trustee shall
have the right to defend such claim if, upon the advice of counsel, its
interests may be prejudiced by the conduct of such defense by the Company. 
Unless otherwise set forth herein, the Trustee may have separate counsel and the
Company shall pay the reasonable fees and expenses of such counsel.  The Company
need not pay for any settlement made without its consent, which consent shall
not be unreasonably withheld.

 

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee, in its capacity as Trustee, except money or property held in
trust to pay principal of, premium, if any, and interest on particular Notes.

 

If the Trustee incurs expenses or renders services after the occurrence of an
Event of Default specified in clause (f) or (g) of Section 6.01, the expenses
and the compensation for the services will be intended to constitute expenses of
administration under Title 11 of the United States Bankruptcy Code or any
applicable federal or state law for the relief of debtors.

 

46

--------------------------------------------------------------------------------


 

The provisions of this Section 7.07 shall survive the resignation or removal of
the Trustee and termination of this Indenture.

 

The Trustee shall comply with the provisions of TIA Section 313(b)(2) to the
extent applicable.

 

SECTION 7.08.      Replacement of Trustee.   A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor Trustee’s acceptance of appointment as provided in this
Section 7.08.

 

The Trustee may resign at any time by so notifying the Company in writing at
least 30 days prior to the date of the proposed resignation.  The Holders of a
majority in principal amount of the outstanding Notes may remove the Trustee by
so notifying the Trustee in writing and may appoint a successor Trustee with the
consent of the Company.  The Company may remove the Trustee if:  (i) the Trustee
is no longer eligible under Section 7.10; (ii) the Trustee is adjudged a
bankrupt or an insolvent; (iii) a receiver or other public officer takes charge
of the Trustee or its property; or (iv) the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed, or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the outstanding Notes may appoint a successor
Trustee to replace the successor Trustee appointed by the Company.  If the
successor Trustee does not deliver its written acceptance required by the next
succeeding paragraph of this Section 7.08 within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of a majority in principal amount of the outstanding Notes may, at the expense
of the Company, petition any court of competent jurisdiction for the appointment
of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Immediately after the delivery of such
written acceptance, subject to the lien provided in Section 7.07, (i) the
retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee, (ii) the resignation or removal of the retiring Trustee shall
become effective and (iii) the successor Trustee shall have all the rights,
powers and duties of the Trustee under this Indenture.  A successor Trustee
shall mail notice of its succession to each Holder.  No successor Trustee shall
accept its appointment unless at the time of such acceptance such successor
Trustee shall be qualified and eligible under this Article.

 

If the Trustee is no longer eligible under Section 7.10 or shall fail to comply
with TIA Section 310(b), any Holder who satisfies the requirements of TIA
Section 310(b) may petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.  If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 7.08, the Trustee shall resign immediately in the manner and with the
effect provided in this Section.

 

The Company shall give notice of any resignation and any removal of the Trustee
and each appointment of a successor Trustee to all Holders.  Each notice shall
include the name of the successor Trustee and the address of its Corporate Trust
Office.

 

47

--------------------------------------------------------------------------------


 

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligation under Section 7.07 shall continue for the benefit of the
retiring Trustee.  Upon the Trustee’s resignation or removal, the Company shall
promptly pay the Trustee all amounts owed by the Company to the Trustee.

 

SECTION 7.09.      Successor Trustee by Merger, Etc.  If the Trustee
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust business to, another corporation or national banking
association, the resulting, surviving or transferee corporation or national
banking association without any further act shall be the successor Trustee with
the same effect as if the successor Trustee had been named as the Trustee
herein, provided such corporation shall be otherwise qualified and eligible
under this Article.

 

SECTION 7.10.      Eligibility.  This Indenture shall always have a Trustee who
satisfies the requirements of TIA Section 310(a)(1).  The Trustee shall have a
combined capital and surplus of at least $25 million as set forth in its most
recent published annual report of condition that is subject to the requirements
of applicable federal or state supervising or examining authority.  If at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 7.10, the Trustee shall resign immediately in the manner and with
the effect specified in this Article.

 

SECTION 7.11.      Money Held in Trust.  The Trustee shall not be liable for
interest on any money received by it except as the Trustee may agree with the
Company.  Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law and except for money held in trust
under Article Eight of this Indenture.

 

ARTICLE EIGHT
DISCHARGE OF INDENTURE

 

SECTION 8.01.      Termination of Company’s Obligations.  Except as otherwise
provided in this Section 8.01, the Company may terminate its obligations under
the Notes and this Indenture if:

 

(i)            all Notes previously authenticated and delivered (other than
destroyed, lost or stolen Notes that have been replaced or Notes that are paid
pursuant to Section 4.01 or Notes for whose payment money or securities have
theretofore been held in trust and thereafter repaid to the Company, as provided
in Section 8.05) have been delivered to the Trustee for cancellation and the
Company has paid all sums payable by it hereunder; or

 

(ii)           (A) the Notes mature within one year or all of them are to be
called for redemption within one year under arrangements satisfactory to the
Trustee for giving the notice of redemption, (B) the Company irrevocably
deposits in trust with the Trustee during such one-year period, under the terms
of an irrevocable trust agreement in form and substance satisfactory to the
Trustee, as trust funds solely for the benefit of the Holders for that purpose,
money or U.S. Government Obligations sufficient (in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee), without consideration of any
reinvestment of any interest thereon, to pay principal, premium, if, any, and
interest on

 

48

--------------------------------------------------------------------------------


 

the Notes to maturity or redemption, as the case may be, and to pay all other
sums payable by it hereunder, (C) no Default or Event of Default with respect to
the Notes shall have occurred and be continuing on the date of such deposit,
(D) such deposit will not result in a breach or violation of, or constitute a
default under, this Indenture or any other agreement or instrument to which the
Company is a party or by which it is bound and (E) the Company has delivered to
the Trustee an Officers’ Certificate and an Opinion of Counsel reasonably
acceptable to the Trustee in each case stating that all conditions precedent
provided for herein relating to the satisfaction and discharge of this Indenture
have been complied with.

 

With respect to the foregoing clause (i), the Company’s obligations under
Section 7.07 shall survive.  With respect to the foregoing clause (ii), the
Company’s obligations in Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08,
2.09, 2.14, 4.02, 7.07, 7.08, 8.04, 8.05 and 8.06 shall survive until the Notes
are no longer outstanding.  Thereafter, only the Company’s obligations in
Sections 7.07, 8.04, 8.05 and 8.06 shall survive.  After any such irrevocable
deposit, the Trustee upon request shall acknowledge in writing the discharge of
the Company’s obligations under the Notes and this Indenture except for those
surviving obligations specified above.

 

SECTION 8.02.      Defeasance and Discharge of Indenture.  The Company will be
deemed to have paid and will be discharged from any and all obligations in
respect of the Notes on the 123rd day after the deposit referred to in clause
(A) of this Section 8.02, and the provisions of this Indenture will no longer be
in effect with respect to the Notes (except for, among other matters, certain
obligations to register the transfer or exchange of the Notes, to replace
stolen, lost or mutilated Notes, to maintain paying agencies and to hold monies
for payment in trust) and the Trustee, at the expense of the Company, shall
execute proper instruments acknowledging the same if:

 

(A)          With reference to this Section 8.02, the Company has irrevocably
deposited or caused to be irrevocably deposited with the Trustee (or another
trustee satisfying the requirements of Section 7.10) and conveyed all right,
title and interest to the Trustee for the benefit of the Holders, under the
terms of an irrevocable trust agreement in form and substance satisfactory to
the Trustee as trust funds in trust specifically pledged to the Trustee for the
benefit of the Holders as security for payment of the principal of, or premium,
if any, on the Notes and dedicated solely to, the benefit of the Holders, in and
to (1) money in an amount, (2) U.S. Government Obligations that through the
payment of interest and principal in respect thereof in accordance with their
terms, will provide, not later than one day before the due date of any payment
referred to in clause (A), money in an amount or (3) a combination thereof in an
amount sufficient, in the opinion of a nationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee, to pay and discharge, without consideration of the reinvestment of such
interest and after payment of all federal, state and local taxes or other
charges and assessments in respect thereof payable by the Trustee, the principal
of, premium if any, and accrued interest on the outstanding Notes (i) on the
Stated Maturity of such principal and interest; provided that the Trustee shall
have been irrevocably instructed to apply such money or the proceeds of such
U.S. Government Obligations to the payment of such principal, premium, if any,
and interest

 

49

--------------------------------------------------------------------------------


 

with respect to the Notes or (ii) on any earlier Redemption Date pursuant to the
terms of this Indenture and the Notes; provided that the Company has provided
the Trustee with irrevocable instructions to redeem all of the outstanding Notes
on such Redemption Date;

 

(B)           The Company has delivered to the Trustee (1) either (x) an Opinion
of Counsel to the effect that the beneficial owners of the Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
the Company’s exercise of its option under this Section 8.02 and will be subject
to federal income tax on the same amount and in the same manner and at the same
times as would have been the case if such deposit, defeasance and discharge had
not occurred, which Opinion of Counsel shall be based upon (and accompanied by a
copy of) a ruling of the Internal Revenue Service to the same effect unless
there has been a change in applicable federal income tax law after the Closing
Date such that a ruling is no longer required or (y) a ruling directed to the
Trustee received from the Internal Revenue Service to the same effect as the
aforementioned Opinion of Counsel and (2) an Opinion of Counsel to the effect
that the creation of the defeasance trust does not violate the Investment
Company Act of 1940 and that after the passage of 123 days following the deposit
(except, with respect to any trust funds for the account of any Holder who may
be deemed to be an “insider” for purposes of the United States Bankruptcy Code,
after one year following the deposit), the trust funds will not be subject to
the effect of Section 547 of the United States Bankruptcy Code or Section 15 of
the New York Debtor and Creditor Law in a case commenced by or against the
Company under either such statute, and either (I) the trust funds will no longer
remain the property of the Company (and therefore will not be subject to the
effect of any applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally) or (II) if a court were to rule under any
such law in any case or proceeding that the trust funds remained property of the
Company, (a) assuming such trust funds remained in the possession of the Trustee
prior to such court ruling to the extent not paid to the Holders, the Trustee
will hold, for the benefit of the Holders, a valid and perfected security
interest in such trust funds that is not avoidable in bankruptcy or otherwise
except for the effect of Section 552(b) of the United States Bankruptcy Code on
interest on the trust funds accruing after the commencement of a case under such
statute and (b) the Holders will be entitled to receive adequate protection of
their interests in such trust funds if such trust funds are used in such case or
proceeding;

 

(C)           immediately after giving effect to such deposit on a pro forma
basis, no Event of Default, or event that after the giving of notice or lapse of
time or both would become an Event of Default, shall have occurred and be
continuing on the date of such deposit or during the period ending on the
123rd day after the date of such deposit, and such deposit shall not result in a
breach or violation of, or constitute a default under, any other material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound;

 

(D)          if at such the Notes are then listed on a national securities
exchange, the Company has delivered to the Trustee an Opinion of Counsel to the
effect that the Notes will not be delisted as a result of such deposit,
defeasance and discharge; and

 

50

--------------------------------------------------------------------------------


 

(E)           the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, in each case stating that all conditions precedent
provided for herein relating to the defeasance contemplated by this Section 8.02
have been complied with.

 

Notwithstanding the foregoing, prior to the end of the 123-day (or one-year)
period referred to in clause (B)(2) of this Section 8.02, none of the Company’s
obligations under this Indenture shall be discharged.  Subsequent to the end of
such 123-day (or one year) period with respect to this Section 8.02, the
Company’s obligations in Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08,
2.09, 2.14, 4.02, 8.04, 8.05, 8.06 and the rights, powers, trusts, duties and
immunities of the Trustee hereunder shall survive until the Notes are no longer
outstanding.  Thereafter, only the Company’s obligations in Sections 7.07, 8.04,
8.05 and 8.06 shall survive.  If and when a ruling from the Internal Revenue
Service or an Opinion of Counsel referred to in clause (B)(1) of this
Section 8.02 is able to be provided specifically without regard to, and not in
reliance upon, the continuance of the Company’s obligations under Section 4.01,
then the Company’s obligations under such Section 4.01 shall cease upon delivery
to the Trustee of such ruling or Opinion of Counsel and compliance with the
other conditions precedent provided for herein relating to the defeasance
contemplated by this Section 8.02.

 

After any such irrevocable deposit, the Trustee upon request shall acknowledge
in writing the discharge of the Company’s obligations under the Notes and this
Indenture except for those surviving obligations in the immediately preceding
paragraph.

 

SECTION 8.03.      Defeasance of Certain Obligations.  The Company may omit to
comply with any term, provision or condition set forth in Sections 4.03 through
4.05 and 4.11 and such omission shall be deemed not to be an Event of Default
under clause (c) of Section 6.01 and clauses (d) and (e) of Section 6.01 of this
Indenture, shall be deemed not to be Events of Default, in each case with
respect to the outstanding Notes if:

 

(i)            with reference to this Section 8.03, the Company has irrevocably
deposited or caused to be irrevocably deposited with the Trustee (or another
trustee satisfying the requirements of Section 7.10) and conveyed all right,
title and interest to the Trustee for the benefit of the Holders, under the
terms of an irrevocable trust agreement in form and substance satisfactory to
the Trustee as trust funds in trust, specifically pledged to the Trustee for the
benefit of the Holders as security for payment of the principal of, premium, if
any, and interest, if any, on the Notes, and dedicated solely to, the benefit of
the Holders, in and to (A) money in an amount, (B) U.S. Government Obligations
that, through the payment of interest, premium, if any, and principal in respect
thereof in accordance with their terms, will provide, not later than one day
before the due date of any payment referred to in this clause (i), money in an
amount or (C) a combination thereof in an amount sufficient, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay and discharge,
without consideration of the reinvestment of such interest and after payment of
all federal, state and local taxes or other charges and assessments in respect
thereof payable by the Trustee, the principal of, premium, if any, and interest
on the outstanding Notes (i) on the Stated Maturity of such principal or
interest; provided that the Trustee shall have been irrevocably instructed to
apply such money or the proceeds of such U.S. Government Obligations to the
payment

 

51

--------------------------------------------------------------------------------


 

of such principal, premium, if any, and interest with respect to the Notes or
(ii) on any earlier Redemption Date pursuant to the terms of this Indenture and
the Notes; provided that the Company has provided the Trustee with irrevocable
instructions to redeem all of the outstanding Notes on such redemption Date;

 

(ii)           the Company has delivered to the Trustee an Opinion of Counsel to
the effect that (A) the creation of the defeasance trust does not violate the
Investment Company Act of 1940, (B) after the passage of 123 days following the
deposit (except, with respect to any trust funds for the account of any Holder
who may be deemed to be an “insider” for purposes of the United States
Bankruptcy Code, after one year following the deposit), the trust funds will not
be subject to the effect of Section 547 of the United States Bankruptcy Code or
Section 15 of the New York Debtor and Creditor Law in a case commenced by or
against the Company under either such statute, and either (1) the trust funds
will no longer remain the property of the Company (and therefore will not be
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or similar laws affecting creditors’ rights generally) or (2) if a court were to
rule under any such law in any case or proceeding that the trust funds remained
property of the Company, (x) assuming such trust funds remained in the
possession of the Trustee prior to such court ruling to the extent not paid to
the Holders, the Trustee will hold, for the benefit of the Holders, a valid and
perfected security interest in such trust funds that is not avoidable in
bankruptcy or otherwise (except for the effect of Section 552(b) of the United
States Bankruptcy Code on interest on the trust funds accruing after the
commencement of a case under such statute) and (y) the Holders will be entitled
to receive adequate protection of their interests in such trust funds if such
trust funds are used in such case or proceeding, (C) the beneficial owners of
the Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such deposit and defeasance of certain covenants and
Events of Default and will be subject to federal income tax on the same amount
and in the same manner and at the same times as would have been the case if such
deposit and defeasance had not occurred and (D) the Trustee, for the benefit of
the Holders, has a valid first-priority security interest in the trust funds;

 

(iii)          immediately after giving effect to such deposit on a pro forma
basis, no Default or Event of Default shall have occurred and be continuing on
the date of such deposit or during the period ending on the 123rd day after such
date of such deposit, and such deposit shall not result in a breach or violation
of, or constitute a default under, this Indenture or any other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound;

 

(iv)          if the Notes are then listed on a national securities exchange,
the Company has delivered to the Trustee an Opinion of Counsel to the effect
that the Notes will not be delisted as a result of such deposit, defeasance and
discharge; and

 

(v)           the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, in each case stating that all conditions precedent
provided for herein relating to the defeasance contemplated by this Section 8.03
have been complied with.

 

52

--------------------------------------------------------------------------------


 

SECTION 8.04.      Application of Trust Money.  Subject to Section 8.06, the
Trustee or Paying Agent shall hold in trust money or U.S. Government Obligations
deposited with it pursuant to Section 8.01, 8.02 or 8.03, as the case may be,
and shall apply the deposited money and the money from U.S. Government
Obligations in accordance with the Notes and this Indenture to the payment of
principal of, premium, if any, and interest on the Notes; but such money need
not be segregated from other funds except to the extent required by law.

 

SECTION 8.05.      Repayment to Company.  Subject to any applicable escheat and
abandoned property laws and Sections 7.07, 8.01, 8.02 and 8.03, the Trustee and
the Paying Agent shall promptly pay to the Company upon request set forth in an
Officers’ Certificate any excess money held by them at any time and thereupon
shall be relieved from all liability with respect to such money.  The Trustee
and the Paying Agent shall pay to the Company upon request any money held by
them for the payment of principal, premium, if any, or interest that remains
unclaimed for two years; provided that the Trustee or Paying Agent before being
required to make any payment may cause to be published at the expense of the
Company once in a newspaper of general circulation in The City of New York or
mail to each Holder entitled to such money at such Holder’s address (as set
forth in the Security Register) notice that such money remains unclaimed and
that after a date specified therein (which shall be at least 30 days from the
date of such publication or mailing) any unclaimed balance of such money then
remaining will be repaid to the Company.  After payment to the Company, Holders
entitled to such money must look to the Company for payment as general creditors
unless an applicable law designates another Person, and all liability of the
Trustee and such Paying Agent with respect to such money shall cease.

 

SECTION 8.06.      Reinstatement.  If the Trustee or Paying Agent is unable to
apply any money or U.S. Government Obligations in accordance with Section 8.01,
8.02 or 8.03, as the case may be, by reason of any legal proceeding or by reason
of any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, the Company’s obligations
under this Indenture and the Notes shall be revived and reinstated as though no
deposit had occurred pursuant to Section 8.01, 8.02 or 8.03, as the case may be,
until such time as the Trustee or Paying Agent is permitted to apply all such
money or U.S. Government Obligations in accordance with Section 8.01, 8.02 or
8.03, as the case may be; provided that, if the Company has made any payment of
principal of, premium, if any, or interest on any Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or U.S.
Government Obligations held by the Trustee or Paying Agent.

 

ARTICLE NINE
AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

SECTION 9.01.      Without Consent of Holders.  The Company, when authorized by
a resolution of its Board of Directors (as evidenced by a Board Resolution
delivered to the Trustee), the Subsidiary Guarantors and the Trustee may amend
or supplement this Indenture or the Notes without notice to or the consent of
any Holder to:

 

(1)           cure any ambiguity, defect or inconsistency in this Indenture;

 

53

--------------------------------------------------------------------------------


 

(2)                                  comply with Article Five or Section 4.13;

 

(3)                                  comply with any requirements of the
Commission in connection with the qualification of this Indenture under the TIA
or in order to maintain such qualification;

 

(4)                                  evidence and provide for the acceptance of
appointment hereunder by a successor Trustee;

 

(5)                                  to evidence the succession of another
Person to the Company and the assumption by any such successor of the covenants
of the Company in this Indenture and in the Notes;

 

(6)                                  to add to the covenants of the Company for
the benefit of the Holders, or to surrender any right or power herein conferred
upon the Company;

 

(7)                                  to add additional Events of Default;

 

(8)                                  to provide for uncertificated Notes in
addition to or in place of the certificated Notes;

 

(9)                                  to conform the text of this Indenture or
the Notes to any provision of the “Description of notes” in the Company’s
Offering Memorandum dated August 10, 2010 related to the Notes, to the extent
that such provision in such “Description of notes” was intended to be a
substantially verbatim recitation of a provision of this Indenture or the Notes;

 

(10)                            to allow any Subsidiary Guarantor to execute a
supplemental indenture and a Note Guarantee with respect to the Notes or to
release a Guarantee or a security interest under the Notes or a Note Guarantee
in accordance with the terms of this Indenture;

 

(11)                            to evidence and provide for the acceptance of
appointment under this Indenture by a successor Trustee;

 

(12)                            to make any change that would provide any
additional rights or benefits to the Holders;

 

(13)                            to comply with the rules of any applicable
securities depository;

 

(14)                            provide for the issuance of Additional Notes; or

 

(15)                            make any change that does not materially and
adversely affect the rights of Holders.

 

SECTION 9.02.                 With Consent of Holders.  Subject to Sections 6.04
and 6.07 and without prior notice to the Holders, the Company, when authorized
by its Board of Directors (as evidenced by a Board Resolution delivered to the
Trustee), the Subsidiary Guarantors and the Trustee may amend this Indenture and
the Notes with the consent of the

 

54

--------------------------------------------------------------------------------


 

Holders of a majority in aggregate principal amount of the Notes then
outstanding, and the Holders of a majority in aggregate principal amount of the
Notes then outstanding by written notice to the Trustee may waive future
compliance by the Company with any provision of this Indenture or the Notes.

 

Notwithstanding the provisions of this Section 9.02, without the consent of each
Holder affected, an amendment or waiver, including a waiver pursuant to
Section 6.04, may not:

 

(i)                                     change the Stated Maturity of the
principal of, or any installment of interest on, any Note;

 

(ii)                                  reduce the principal amount of, or
premium, if any, or interest on, any Note;

 

(iii)                               change the optional redemption dates or
optional redemption prices of the Notes from that stated in Section 3.01;

 

(iv)                              change the place or currency of payment of
principal of, or premium, if any, or interest on, any Note;

 

(v)                                 impair the right to institute suit for the
enforcement of any payment on or after the Stated Maturity (or, in the case of
redemption, on or after the Redemption Date) of any Note;

 

(vi)                              waive a Default in the payment of principal
of, premium, if any, or interest on the Notes;

 

(vii)                           modify any of the provisions of this
Section 9.02, except to increase any such percentage or to provide that certain
other provisions of this Indenture cannot be modified or waived without the
consent of the Holder of each outstanding Note affected thereby;

 

(viii)                        release any Subsidiary Guarantor from its Note
Guarantee, except as provided in this Indenture;

 

(ix)                                amend, change or modify the obligation of
the Company to make and consummate an Offer to Purchase under Section 4.05 after
a Change of Control has occurred, including, in each case, amending, changing or
modifying any definition relating thereto; or

 

(x)                                   reduce the percentage or aggregate
principal amount of outstanding Notes the consent of whose Holders is necessary
for waiver of compliance with certain provisions of this Indenture or for waiver
of certain Defaults.

 

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

55

--------------------------------------------------------------------------------


 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver.  The Company will mail
supplemental indentures to Holders upon request.  Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture or waiver.

 

SECTION 9.03.                 Revocation and Effect of Consent.  Until an
amendment or waiver becomes effective, a consent to it by a Holder is a
continuing consent by the Holder and every subsequent Holder of a Note or
portion of a Note that evidences the same debt as the Note of the consenting
Holder, even if notation of the consent is not made on any Note.  However, any
such Holder or subsequent Holder may revoke the consent as to its Note or
portion of its Note.  Such revocation shall be effective only if the Trustee
receives the notice of revocation before the date the amendment, supplement or
waiver becomes effective.  An amendment, supplement or waiver shall become
effective on receipt by the Trustee of written consents from the Holders of the
requisite percentage in principal amount of the outstanding Notes.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver.  If a record date is fixed, then, notwithstanding the last
two sentences of the immediately preceding paragraph, those persons who were
Holders at such record date (or their duly designated proxies) and only those
persons shall be entitled to consent to such amendment, supplement or waiver or
to revoke any consent previously given, whether or not such persons continue to
be Holders after such record date.  No such consent shall be valid or effective
for more than 90 days after such record date.

 

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder unless it is of the type described in the second paragraph of
Section 9.02.  In case of an amendment or waiver of the type described in the
second paragraph of Section 9.02, the amendment or waiver shall bind each Holder
who has consented to it and every subsequent Holder of a Note that evidences the
same indebtedness as the Note of the consenting Holder.

 

SECTION 9.04.                 Notation on or Exchange of Notes.  If an
amendment, supplement or waiver changes the terms of a Note, the Trustee may
require the Holder to deliver such Note to the Trustee.  At the Company’s
expense, the Trustee may place an appropriate notation on the Note about the
changed terms and return it to the Holder and the Trustee may place an
appropriate notation on any Note thereafter authenticated.  Alternatively, if
the Company or the Trustee so determines, the Company in exchange for the Note
shall issue and the Trustee shall authenticate a new Note that reflects the
changed terms.  Failure to make the appropriate notation, or issue a new Note,
shall not affect the validity and effect of such amendment, supplement or
waiver.

 

SECTION 9.05.                 Trustee to Sign Amendments, Etc.  The Trustee
shall be entitled to receive, and shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of any amendment, supplement or
waiver authorized pursuant to this Article Nine is authorized or permitted by
this Indenture and that it will be valid and binding upon the Company.  Subject
to the preceding sentence, the Trustee shall sign such amendment, supplement or
waiver if the same does not adversely affect the rights, duties, liabilities or

 

56

--------------------------------------------------------------------------------


 

immunities of the Trustee.  The Trustee may, but shall not be obligated to,
execute any such amendment, supplement or waiver that affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise.

 

SECTION 9.06.                 Conformity with Trust Indenture Act.  Every
supplemental indenture executed pursuant to this Article Nine shall conform to
the requirements of the TIA as then in effect.

 

ARTICLE TEN
GUARANTEE OF NOTES

 

SECTION 10.01.           Note Guarantee.  Subject to the provisions of this
Article Ten, each Subsidiary Guarantor hereby, jointly and severally, fully and
unconditionally Guarantees to each Holder of Notes hereunder and to the Trustee
on behalf of the Holders:  (i) the due and punctual payment of the principal of,
premium, if any, on and interest on each Note, when and as the same shall become
due and payable, whether at maturity, by acceleration or otherwise, the due and
punctual payment of interest on the overdue principal of and interest, if any,
on the Notes, to the extent lawful, and the due and punctual performance of all
other obligations of the Company to the Holders or the Trustee, all in
accordance with the terms of such Note and this Indenture and (ii) in the case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that the same will be promptly paid in full when due or performed 
in accordance with the terms of the extension or renewal, at Stated Maturity, by
acceleration or otherwise, subject, however, in the case of clauses (i) and
(ii) above, to the limitations set forth in the next succeeding paragraph.

 

Each Subsidiary Guarantor and by its acceptance hereof each Holder hereby
confirms that it is the intention of all such parties that the Guarantee by any
Subsidiary Guarantor pursuant to its Note Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the United States Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar Federal or state law.  To effectuate the foregoing intention, the
Holders and each Subsidiary Guarantor hereby irrevocably agree that the
obligations of each Subsidiary Guarantor under its Note Guarantee shall be
limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of each Subsidiary Guarantor and after giving
effect to any collections from or payments made by or on behalf of any other
Subsidiary Guarantor in respect of the obligations of such other Subsidiary
Guarantor under its Note Guarantee or pursuant to the following paragraph,
result in the obligations of such Subsidiary Guarantor under its Note Guarantee
not constituting such fraudulent transfer or conveyance.

 

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, the Subsidiary Guarantors agree, inter se, that in the event any
payment or distribution is made by any Subsidiary Guarantor (a “Funding
Guarantor”) under its Note Guarantee, such Funding Guarantor shall be entitled
to a contribution from all other Subsidiary Guarantors in a pro rata amount
based on the Adjusted Net Assets of each Subsidiary Guarantor (including the
Funding Guarantor) for all payments, damages and expenses incurred by that
Funding Guarantor in discharging the Company’s obligations with respect to the
Notes or any other Subsidiary Guarantor’s obligations with respect to its Note
Guarantee.  “Adjusted Net

 

57

--------------------------------------------------------------------------------


 

Assets” of such Subsidiary Guarantor at any date shall mean the lesser of the
amount by which (x) the fair value of the property of such Subsidiary Guarantor
exceeds the total amount of liabilities, including, without limitation,
contingent liabilities (after giving effect to all other fixed and contingent
liabilities incurred or assumed on such date), but excluding liabilities under
the Note Guarantee, of such Guarantor at such date and (y) the present fair
salable value of the assets of such Subsidiary Guarantor at such date exceeds
the amount that will be required to pay the probable liability of such
Subsidiary Guarantor on its debts (after giving effect to all other fixed and
contingent liabilities incurred or assumed on such date and after giving effect
to any collection from any Subsidiary of such Subsidiary Guarantor in respect of
the obligations of such Subsidiary under the Note Guarantee of such Subsidiary
Guarantor), excluding debt in respect of its Note Guarantee of such Subsidiary
Guarantor), excluding debt in respect of its Note Guarantee, as they become
absolute and matured.

 

Each Subsidiary Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of merger or bankruptcy of
the Company, any right to require a proceeding first against the Company, the
benefit of discussion, protest or notice with respect to any such Note or the
debt evidenced thereby and all demands whatsoever (except as specified above),
and covenants that this Note Guarantee will not be discharged as to any such
Note except by payment in full of the principal thereof and interest thereon and
as provided in Sections 8.01,  8.02 and 8.03. In the event of any declaration of
acceleration of such obligations as provided in Article Six, such obligations
(whether or not due and payable) shall forthwith become due and payable by each
Subsidiary Guarantor for the purposes of this Article Ten.  In addition, without
limiting the foregoing provisions, upon the effectiveness of an acceleration
under Article Six, the Trustee shall promptly make a demand for payment on the
Notes under the Note Guarantee provided for in this Article Ten.

 

The obligations of each Subsidiary Guarantor under its Note Guarantee are
independent of the obligations Guaranteed by the Subsidiary Guarantor hereunder,
and a separate action or actions may be brought and prosecuted by the Trustee on
behalf of, or by, the Holders, subject to the terms and conditions set forth in
this Indenture, against any Subsidiary Guarantor to enforce this Note Guarantee,
irrespective of whether any action is brought against the Company or whether the
Company is joined in any such action or actions.

 

If the Trustee or the Holder is required by any court or otherwise to return to
the Company or any Subsidiary Guarantor, or any custodian, receiver, liquidator,
trustee, sequestrator or other similar official acting in relation to Company or
any Subsidiary Guarantor, any amount paid to the Trustee or such Holder in
respect of a Note, this Note Guarantee, to the extent theretofore discharged,
shall be reinstated in full force and effect.  Each Subsidiary Guarantor further
agrees, to the fullest extent that it may lawfully do so, that, as between it,
on the one hand, and the Holders and the Trustee, on the other hand, the
maturity of the obligations Guaranteed hereby may be accelerated as provided in
Article Six hereof for the purposes of this Note Guarantee, notwithstanding any
stay, injunction or other prohibition extant under any applicable bankruptcy law
preventing such acceleration in respect of the obligations Guaranteed hereby.

 

Each Subsidiary Guarantor hereby irrevocably waives any claim or other rights
which it may now or hereafter acquire against the Company or any other
Subsidiary Guarantor

 

58

--------------------------------------------------------------------------------


 

that arise from the existence, payment, performance or enforcement of its
obligations under this Note Guarantee and this Indenture, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution,
indemnification, any right to participate in any claim or remedy of the Holders
against the Company or any Subsidiary Guarantor or any collateral which any such
Holder or the Trustee on behalf of such Holder hereafter acquires, whether or
not such claim, remedy or right arises in equity, or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Company or a Subsidiary Guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim or other rights.  If any amount shall be paid to a Subsidiary
Guarantor in violation of the preceding sentence and the principal of, premium,
if any, and accrued interest on the Notes shall not have been paid in full, such
amount shall be deemed to have been paid to such Subsidiary Guarantor for the
benefit of, and held in trust for the benefit of, the Holders, and shall
forthwith be paid to the Trustee for the benefit of the Holders to be credited
and applied upon the principal of, premium, if any, and accrued interest on the
Notes.  Each Subsidiary Guarantor acknowledges that it will receive direct and
indirect benefits from the issuance of the Notes pursuant to this Indenture and
that the waivers set forth in this Section 10.01 are knowingly made in
contemplation of such benefits.

 

The Note Guarantee set forth in this Section 10.01 shall not be valid or become
obligatory for any purpose with respect to a Note until the certificate of
authentication on such Note shall have been signed by or on behalf of the
Trustee.

 

SECTION 10.02.           Obligations Unconditional.  Nothing contained in this
Article Ten or elsewhere in this Indenture or in the Notes is intended to or
shall impair, as among any Subsidiary Guarantor and the holders of the Notes,
the obligation of such Subsidiary Guarantor, which is absolute and
unconditional, upon failure by the Company to pay to the holders of the Notes
the principal of, premium, if any, and interest on the Notes as and when the
same shall become due and payable in accordance with their terms, or is intended
to or shall affect the relative rights of the Holders and creditors of such
Subsidiary Guarantor, nor shall anything herein or therein prevent any Holder or
the Trustee on their behalf from exercising all remedies otherwise permitted by
applicable law upon default under this Indenture.

 

Without limiting the foregoing, nothing contained in this Article Ten will
restrict the right of the Trustee or the Holders to take any action to declare
the Note Guarantee to be due and payable prior to the Stated Maturity of any
Notes pursuant to Section 6.02 or to pursue any rights or remedies hereunder.

 

SECTION 10.03.           Release of Note Guarantees.  The Note Guarantee issued
by any Subsidiary Guarantor will be automatically and unconditionally released
and discharged upon:

 

(i)                                     any sale, exchange or transfer to any
Person (other than a Subsidiary of the Company) of any of the Capital Stock of
such Subsidiary Guarantor;

 

(ii)                                  in the event all or substantially all the
assets or Capital Stock of a Subsidiary Guarantor are sold or otherwise
transferred, by way of merger, consolidation or otherwise, to a Person in
compliance with the terms of this Indenture;

 

59

--------------------------------------------------------------------------------


 

(iii)                               the release or discharge of the guarantee by
such Subsidiary Guarantor of Indebtedness of the Company or the repayment of the
Indebtedness (or Attributable Debt) of such Subsidiary Guarantor, in each case
which resulted in the obligation to Guarantee the Notes  or if such Subsidiary
no longer Guarantees the Credit Agreement; provided that such Subsidiary
Guarantor has not Guaranteed any other Funded Debt of the Company or incurred or
otherwise become liable for any other Indebtedness (or Attributable Debt) which
would have resulted in an obligation to Guarantee the Notes;

 

(iv)                              if the Notes are rated Investment Grade by
both Rating Agencies and no Default or Event of Default shall have occurred and
then be continuing;

 

(v)                                 in the event of liquidation or dissolution
of such Subsidiary or Guarantor; or

 

(vi)                              if the Notes are defeased or discharged in
accordance with the terms of this Indenture.

 

SECTION 10.04.           Notice to Trustee.  Each Subsidiary Guarantor shall
give prompt written notice to the Trustee of any fact known to such Subsidiary
Guarantor which would prohibit the making of any payment to or by the Trustee in
respect of the Note Guarantee pursuant to the provisions of this Article Ten.

 

SECTION 10.05.           This Article Not to Prevent Events of Default.  The
failure to make a payment on account of principal of, premium, if any, or
interest on the Notes by reason of any provision of this Article Ten will not be
construed as preventing the occurrence of an Event of Default.

 

ARTICLE ELEVEN
MISCELLANEOUS

 

SECTION 11.01.           Trust Indenture Act of 1939.  Prior to the
effectiveness of the Registration Statement, this Indenture shall incorporate
and be governed by the provisions of the TIA that are required to be part of and
to govern indentures qualified under the TIA.  After the effectiveness of the
Registration Statement, this Indenture shall be subject to the provisions of the
TIA that are required to be a part of this Indenture and shall, to the extent
applicable, be governed by such provisions.

 

SECTION 11.02.           Notices.  Any notice, request or communication shall be
sufficiently given if in writing and delivered in person, mailed by first-class
mail or sent by telecopier transmission addressed as follows:

 

if to the Company:

 

SPX Corporation

13515 Ballantyne Corporate Place,

Charlotte, North Carolina 28277

Telecopier No.:  (704) 752-7436

 

60

--------------------------------------------------------------------------------


 

Attention:  Office of Assistant General Counsel, SEC Reporting

 

if to the Trustee:

 

U.S. Bank National Association
Corporate Trust Services
Hearst Tower - 214 N. Tryon Street, 27th Floor
Charlotte, NC 28202

Telecopier No.:  (704) 335-4676

 

Attention:  Katherine A. Esber, CCTS,

    Vice President & Account Manager

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Holder shall be mailed to it at its
address as it appears on the Security Register by first-class mail and shall be
sufficiently given to the Holder if so mailed within the time prescribed.  Any
notice or communication shall also be so mailed to any Person described in TIA
Section 313(c), to the extent required by the TIA.  Copies of any such
communication or notice to a Holder shall also be mailed to the Trustee and each
Agent at the same time.

 

Failure to mail a notice or communication to a Holder as provided herein or any
defect in any such notice or communication shall not affect its sufficiency with
respect to other Holders.  Except for a notice to the Trustee, which is deemed
given only when received, and except as otherwise provided in this Indenture, if
a notice or communication is mailed in the manner provided in this
Section 11.02, it is duly given, whether or not the addressee receives it.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

 

Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to their rights under this Indenture or the Notes.  The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA
Section 312(c).

 

SECTION 11.03.           Certificate and Opinion as to Conditions Precedent. 
Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

 

61

--------------------------------------------------------------------------------


 

(i)                                     an Officers’ Certificate stating that,
in the opinion of the signers, all conditions precedent, if any, provided for in
this Indenture relating to the proposed action have been complied with; and

 

(ii)                                  an Opinion of Counsel stating that, in the
opinion of such Counsel, all such conditions precedent have been complied with.

 

SECTION 11.04.           Statements Required in Certificate or Opinion.   Each
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture shall include:

 

(i)                                     a statement that each person signing
such certificate or opinion has read such covenant or condition and the
definitions herein relating thereto;

 

(ii)                                  a brief statement as to the nature and
scope of the examination or investigation upon which the statement or opinion
contained in such certificate or opinion is based;

 

(iii)                               a statement that, in the opinion of each
such person, the person has made such examination or investigation as is
necessary to enable the person to express an informed opinion as to whether or
not such covenant or condition has been complied with; and

 

(iv)                              a statement as to whether or not, in the
opinion of each such person, such condition or covenant has been complied with;
provided, however, that, with respect to matters of fact, an Opinion of Counsel
may rely on an Officers’ Certificate or certificates of public officials.

 

SECTION 11.05.           Rules by Trustee, Paying Agent or Registrar.  The
Trustee may make reasonable rules for action by or at a meeting of Holders.  The
Paying Agent or Registrar may make reasonable rules for its functions.

 

SECTION 11.06.           Payment Date Other Than a Business Day.  If an Interest
Payment Date, Redemption Date, Payment Date, Stated Maturity or date of maturity
of any Note shall not be a Business Day, then payment of principal of, premium,
if any, or interest on such Note, as the case may be, need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the Interest Payment Date, Payment Date or Redemption
Date, or at the Stated Maturity or date of maturity of such Note; provided that
no interest shall accrue for the period from and after such Interest Payment
Date, Payment Date, Redemption Date, Stated Maturity or date of maturity, as the
case may be.

 

SECTION 11.07.           Governing Law.  This Indenture and the Notes shall be
governed by the laws of the State of New York.  The Trustee, the Company and the
Holders agree to submit to the jurisdiction of the courts of the State of New
York in any action or proceeding arising out of or relating to this Indenture or
the Notes.

 

62

--------------------------------------------------------------------------------


 

SECTION 11.08.           No Adverse Interpretation of Other Agreements.  Any
other indenture, loan or debt agreement of the Company may not be used to
interpret this Indenture.

 

SECTION 11.09.           No Recourse Against Others.  No recourse for the
payment of the principal of, premium, if any, or interest on any of the Notes,
or for any claim based thereon or otherwise in respect thereof, and no recourse
under or upon any obligation, covenant or agreement of the Company contained in
this Indenture or in any of the Notes, or because of the creation of any
Indebtedness represented thereby, shall be had against any incorporator or
against any past, present or future partner, stockholder, other equityholder,
officer, director, employee or controlling person, as such, of the Company or of
any successor Person, either directly or through the Company or any successor
Person, whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Notes.

 

SECTION 11.10.           Successors.  All agreements of the Company in this
Indenture and the Notes shall bind its successors.  All agreements of the
Trustee in this Indenture shall bind its successor.

 

SECTION 11.11.           Duplicate Originals.  The parties may sign any number
of copies of this Indenture.  Each signed copy shall be an original, but all of
them together represent the same agreement.

 

SECTION 11.12.           Separability.   In case any provision in this Indenture
or in the Notes shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

SECTION 11.13.           Table of Contents, Headings, Etc.  The Table of
Contents, Cross-Reference Table and headings of the Articles and Sections of
this Indenture have been inserted for convenience of reference only, are not to
be considered a part hereof and shall in no way modify or restrict any of the
terms and provisions hereof.

 

SECTION 11.14.           Force Majeure.  In no event shall the Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Trustee shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.

 

63

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.

 

 

SPX CORPORATION

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Senior Vice President, Secretary and General

 

 

Counsel

 

64

--------------------------------------------------------------------------------


 

 

APV NORTH AMERICA, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

65

--------------------------------------------------------------------------------


 

 

FLAIR CORPORATION

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

66

--------------------------------------------------------------------------------


 

 

KAYEX CHINA HOLDINGS, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

67

--------------------------------------------------------------------------------


 

 

SPX COOLING TECHNOLOGIES, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

68

--------------------------------------------------------------------------------


 

 

SPX HEAT TRANSFER INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

69

--------------------------------------------------------------------------------


 

 

TCI INTERNATIONAL, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

70

--------------------------------------------------------------------------------


 

 

THE MARLEY-WYLAIN COMPANY

 

 

 

By:

/s/ Daniel Watanapongse

 

 

Daniel Watanapongse

 

 

Vice President, Secretary and Treasurer

 

71

--------------------------------------------------------------------------------


 

 

WAUKESHA ELECTRIC SYSTEMS, INC.

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

72

--------------------------------------------------------------------------------


 

 

XCEL ERECTORS, INC.

 

 

 

By:

/s/ Robert B. Foreman

 

 

Robert B. Foreman

 

 

President

 

73

--------------------------------------------------------------------------------


 

 

MARLEY ENGINEERED PRODUCTS LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

74

--------------------------------------------------------------------------------


 

 

MCT SERVICES LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

75

--------------------------------------------------------------------------------


 

 

SPX PRECISION COMPONENTS LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Vice President and Secretary

 

76

--------------------------------------------------------------------------------


 

 

THE MARLEY COMPANY LLC

 

 

 

By:

/s/ Kevin Lilly

 

 

Kevin Lilly

 

 

Exec. Vice President and Secretary

 

77

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as
Trustee

 

 

 

By:

/s/ Katherine A. Esber

 

 

Katherine A. Esber

 

 

Vice President

 

78

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[APPLICABLE LEGENDS]

 

[FACE OF NOTE]

 

SPX CORPORATION

 

6.875% Senior Note due 2017

 

[CUSIP No.][ISIN][                    ]

 

No. 1

$

 

SPX CORPORATION a Delaware corporation (the “Company”, which term includes any
successor under the Indenture hereinafter referred to), for value received,
promises to pay to                             , or its registered assigns, the
principal sum of              Dollars ($    ) on September 1, 2017.

 

Interest Payment Dates: March 1 and September 1, commencing March 1, 2011.

 

Regular Record Dates: February 15 and August 15.

 

APV North America, Inc., a Delaware corporation, Flair Corporation, a Delaware
corporation, Kayex China Holdings, Inc., a Delaware corporation, SPX Cooling
Technologies, Inc., a Delaware corporation, SPX Heat Transfer Inc., a Delaware
corporation, TCI International, Inc., a Delaware corporation, The Marley-Wylain
Company, a Delaware corporation, Waukesha Electric Systems, Inc., a Wisconsin
corporation, XCel Erectors, Inc., a Delaware corporation, Marley Engineered
Products LLC, a Delaware limited liability company, MCT Services LLC, a Delaware
limited liability company, SPX Precision Components LLC, a Delaware limited
liability company, The Marley Company LLC, a Delaware limited liability company
and any future Subsidiary Guarantors (collectively, the “Subsidiary Guarantors,”
which term includes any successors under the Indenture hereinafter referred to
and any Subsidiary Guarantor that provides a Note Guarantee pursuant to the
Indenture), has fully and unconditionally guaranteed the payment of principal of
premium, if any, and interest on the Notes.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.  Capitalized terms used herein have the
meanings assigned to them in the within-mentioned Indenture unless otherwise
indicated.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

 

 

SPX CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

(Trustee’s Certificate of Authentication)

 

This is one of the 6.875% Senior Notes due 2017 described in the
within-mentioned Indenture.

 

Date:

U.S. BANK NATIONAL ASSOCIATION

 

as Trustee

 

 

 

 

By:

 

 

 

Authorized Signer

 

A-2

--------------------------------------------------------------------------------


 

[REVERSE SIDE OF NOTE]

 

SPX CORPORATION

 

6.875% Senior Note due 2017

 

1.             Principal and Interest.

 

The Company will pay the principal of this Note on September 1, 2017.

 

The Company promises to pay interest on the principal amount of this Note on
each Interest Payment Date, as set forth below, at a rate of 6.875% per annum,
subject to increase as described below.

 

Interest will be payable semiannually in cash in arrears (to the holders of
record of the Notes at the close of business on the February 15 and August 15
immediately preceding the Interest Payment Date) on each Interest Payment Date,
commencing March 1, 2011.

 

If (a) any Notes are not Freely Tradable as of the 395th day after the Notes are
issued and neither an Exchange Offer is consummated nor a shelf registration
statement (the “Shelf Registration Statement”) under the Securities Act with
respect to resales of the Notes is declared effective by the Commission within
150 days after the 365th day after the Notes are issued in accordance with the
terms of the Registration Rights Agreement dated August 16, 2010 among the
Company, the Initial Subsidiary Guarantors and J.P. Morgan Securities Inc., Banc
of America Securities LLC, Deutsche Bank Securities Inc., Citigroup Global
Markets Inc., Scotia Capital (USA) Inc., Commerz Markets LLC and Mitsubishi UFJ
Securities (USA), Inc. or (b) after a Registration Statement has been declared
effective, such Registration Statement ceases to be effective or usable at a
time such Registration Statement is required to remain effective pursuant to the
terms of such Registration Rights Agreement, then the annual interest rate borne
by the Notes that are not Freely Tradable shall be increased by 0.5% from the
rate shown above, such additional interest accruing from and including the date
on which any such registration default has occurred, payable in cash
semiannually, in arrears, on each Interest Payment Date, until the consummation
of the Exchange Offer or the effectiveness of the Shelf Registration Statement. 
The Holder of this Note is entitled to the benefits of such Registration Rights
Agreement.  The Company will not be required to consummate the Exchange Offer if
the Notes are Freely Tradable before the Exchange Date (as defined in the
Registration Rights Agreement).

 

Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from August 16, 2010; provided
that, if there is no existing default in the payment of interest and this Note
is authenticated between a Regular Record Date referred to on the face hereof
and the next succeeding Interest Payment Date, interest shall accrue from such
Interest Payment Date.  Interest will be computed on the basis of a 360-day year
of twelve 30-day months.

 

The Company shall pay interest on overdue principal and premium, if any, and
interest on overdue installments of interest, to the extent lawful, at a rate
per annum that is 2% in excess of the rate otherwise payable.

 

A-3

--------------------------------------------------------------------------------


 

2.             Method of Payment.

 

The Company will pay interest (except defaulted interest) on the principal
amount of the Notes as provided above on each : March 1 and September 1,
commencing March 1, 2011 to the persons who are Holders (as reflected in the
Security Register at the close of business on the February 15 and August 15
immediately preceding the Interest Payment Date), in each case, even if the Note
is cancelled on registration of transfer or registration of exchange after such
record date; provided that, with respect to the payment of principal, the
Company will make payment to the Holder that surrenders this Note to a Paying
Agent on or after September 1, 2017.

 

This Note is a “book-entry” note and is being registered in the name of Cede &
Co. as nominee of The Depositary Trust Company (“DTC”), a clearing agency.  As
long as this Note is registered in the name of DTC or its nominee, the Trustee
will make payments of principal, premium, if any, and interest on this Note by
wire transfer of immediately available funds to DTC or its nominee.  With
respect to any Note that is not registered in the name of DTC or its nominee,
the Company may pay principal, premium, if any, and interest by its check
payable in such money of the United States that at the time of payment is legal
tender for payment of public and private debts.  It may mail an interest check
to a Holder’s registered address (as reflected in the Security Register).  If a
payment date is a date other than a Business Day at a place of payment, payment
may be made at that place on the next succeeding day that is a Business Day and
no interest shall accrue for the intervening period.

 

The Notes may be exchanged or transferred at the office or agency of the
Company.  Initially, the paying agent office of the Trustee will serve as such
office.

 

3.             Paying Agent and Registrar.

 

Initially, the Trustee will act as authenticating agent, Paying Agent and
Registrar.  The Company may change any authenticating agent, Paying Agent or
Registrar without notice.  The Company, any Subsidiary or any Affiliate of any
of them may act as Paying Agent, Registrar or co-Registrar.

 

4.             Indenture; Limitations.

 

The Company issued the Notes under an Indenture dated as of August 16, 2010 (the
“Indenture”), among the Company, the Initial Subsidiary Guarantors and U.S. Bank
National Association, as trustee (the “Trustee”).  Capitalized terms herein are
used as defined in the Indenture unless otherwise indicated.  The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act.  The Notes are subject to all such
terms, and Holders are referred to the Indenture and the Trust Indenture Act for
a statement of all such terms.  To the extent permitted by applicable law, in
the event of any inconsistency between the terms of this Note and the terms of
the Indenture, the terms of the Indenture shall control.

 

The Notes are general unsecured unsubordinated obligations of the Company.

 

The Company may, subject to and applicable law, issue additional Notes under the
Indenture.  The Indenture does not limit the amount of Notes that may be issued.

 

A-4

--------------------------------------------------------------------------------


 

5.             Optional Redemption.

 

Except as set forth below, the Company may not redeem the Notes in whole or in
part at any time prior to the Maturity Date. The Company may redeem the Notes in
whole or in part at any time prior to the Maturity Date, at a Redemption Price
equal to 100% of the principal amount thereof plus the Applicable Premium as of
the Redemption Date, plus accrued and unpaid interest, if any, to the Redemption
Date (subject to the right of Holders of record on the relevant record date to
receive interest due on the relevant interest payment date).

 

At any time prior to September 1, 2013, the Company may redeem up to 35% of the
aggregate principal amount of the Notes (including any Additional Notes) with
the Net Cash Proceeds of one or more sales of common stock of the Company at any
time as a whole or from time to time in part, at a Redemption Price (expressed
as a percentage of principal amount) of 106.875% plus accrued and unpaid
interest thereon, if any, to the Redemption Date (subject to the rights of
Holders of record on the relevant Regular Record Date that is prior to the
Redemption Date to receive interest due on an Interest Payment Date); provided
that (i) at least 65% of the aggregate principal amount of Notes (including any
Additional Notes) remain outstanding after each such redemption and (ii) notice
of any such redemption is mailed within 60 days after each such sale of common
stock.

 

Notes in original denominations larger than $2,000 may be redeemed in part.  On
and after the Redemption Date, interest ceases to accrue on Notes or portions of
Notes called for redemption, unless the Company defaults in the payment of the
Redemption Price.

 

6.             Repurchase upon Change of Control.

 

Upon the occurrence of any Change of Control, each Holder shall have the right
to require the repurchase of its Notes by the Company in cash pursuant to the
offer described in the Indenture at a purchase price equal to 101% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase (the “Payment Date”).

 

A notice of such Change of Control will be mailed within 30 days after any
Change of Control occurs to each Holder at its last address as it appears in the
Security Register.  Notes in original denominations larger than $2,000 may be
sold to the Company in part.  On and after the Payment Date, interest ceases to
accrue on Notes or portions of Notes surrendered for purchase by the Company,
unless the Company defaults in the payment of the purchase price.

 

7.             Denominations; Transfer; Exchange.

 

The Notes are in registered form without coupons in denominations of $2,000 of
principal amount and multiples of $1,000 in excess thereof.  A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. 
The Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.  The Registrar need not register the transfer
or exchange of any Notes selected for redemption.  Also, it need not register
the transfer or exchange of any Notes for a period of 15 days before the day of
mailing of a notice of redemption of Notes selected for redemption.

 

A-5

--------------------------------------------------------------------------------


 

8.             Persons Deemed Owners.

 

A Holder shall be treated as the owner of a Note for all purposes.

 

9.             Unclaimed Money.

 

Subject to any applicable escheat and abandoned property laws, if money for the
payment of principal, premium, if any, or interest remains unclaimed for two
years, the Trustee and the Paying Agent will pay the money back to the Company
at its request.  After that, Holders entitled to the money must look to the
Company for payment, unless an abandoned property law designates another Person,
and all liability of the Trustee and such Paying Agent with respect to such
money shall cease.

 

10.          Discharge Prior to Redemption or Maturity.

 

If the Company deposits with the Trustee money or U.S. Government Obligations
sufficient to pay the then outstanding principal of, premium, if any, and
accrued interest on the Notes (a) to redemption or maturity, the Company will be
discharged from the Indenture and the Notes, except in certain circumstances for
certain provisions thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.

 

11.          Amendment; Supplement; Waiver.

 

Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of at least a majority in principal
amount of the Notes then outstanding, and any existing default or compliance
with any provision may be waived with the consent of the Holders of at least a
majority in principal amount of the Notes then outstanding.  Without notice to
or the consent of any Holder, the parties thereto may amend or supplement the
Indenture or the Notes to, among other things, cure any ambiguity, defect or
inconsistency and make any change that does not materially and adversely affect
the rights of any Holder.

 

12.          Restrictive Covenants.

 

The Indenture imposes certain limitations on the ability of the Company and its
Subsidiaries, among other things, suffer to exist or incur Liens, enter into
sale-leaseback transactions, or merge, consolidate or transfer substantially all
of its assets.  Within 90 days after the end of the last fiscal quarter of each
year, the Company shall deliver to the Trustee an Officer’s Certificate stating
whether or not the signers thereof know of any Default or Event of Default under
such restrictive covenants.

 

13.          Successor Persons.

 

When a successor person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor person will be
released from those obligations.

 

A-6

--------------------------------------------------------------------------------


 

14.          Defaults and Remedies.

 

Any of the following events constitutes an “Event of Default” under the
Indenture:

 

(1) default in the payment of principal of (or premium, if any, on) any Note
when the same becomes due and payable at maturity, upon acceleration, redemption
or otherwise;

 

(2) default in the payment of interest on any Note when the same becomes due and
payable, and such default continues for a period of 30 days;

 

(3) the Company defaults in the performance of or breaches any other covenant or
agreement in the Indenture or under the Notes (other than a default specified in
clause (a) or (b) above) and such default or breach continues for a period of 60
consecutive days after written notice by the Trustee or the Holders of 25% or
more in aggregate principal amount of the Notes;

 

(4) there occurs with respect to any issue or issues of Indebtedness of the
Company, any Subsidiary Guarantor or any Significant Subsidiary having an
outstanding principal amount of $75.0 million or more in the aggregate for all
such issues of all such Persons, whether such Indebtedness now exists or shall
hereafter be created, (A) an event of default that has caused the holder thereof
to declare such Indebtedness to be due and payable prior to its Stated Maturity
and such Indebtedness has not been discharged in full or such acceleration has
not been rescinded or annulled within 30 days of such acceleration and/or
(B) the failure to make a principal payment at the final (but not any interim)
fixed maturity and such defaulted payment shall not have been made, waived or
extended within 30 days of such payment default;

 

(5) any final judgment or order (not covered by insurance) for the payment of
money in excess of $75.0 million in the aggregate for all such final judgments
or orders against all such Persons (treating any deductibles, self-insurance or
retention as not so covered) shall be rendered against the Company, any
Subsidiary Guarantor or any Significant Subsidiary and shall not be paid or
discharged, and there shall be any period of 60 consecutive days following entry
of the final judgment or order that causes the aggregate amount for all such
final judgments or orders outstanding and not paid or discharged against all
such Persons to exceed $75.0 million during which a stay of enforcement of such
final judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect;

 

(6) a court having jurisdiction in the premises enters a decree or order for
(A) relief in respect of the Company, any Subsidiary Guarantor or any
Significant Subsidiary in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, (B) appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Company, any Subsidiary Guarantor or any Significant Subsidiary
or for all or substantially all of the property and assets of the Company, any
Subsidiary Guarantor or any Significant Subsidiary or (C) the winding-up or
liquidation of the affairs of the Company, any Subsidiary Guarantor or any

 

A-7

--------------------------------------------------------------------------------


 

Significant Subsidiary and, in each case, such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days;

 

(7) the Company, any Subsidiary Guarantor or any Significant Subsidiary
(A) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consents to the entry of an
order for relief in an involuntary case under any such law, (B) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Company, any
Subsidiary Guarantor or any Significant Subsidiary or for all or substantially
all of the property and assets of the Company, any Subsidiary Guarantor or any
Significant Subsidiary or (C) effects any general assignment for the benefit of
creditors; or

 

(8)  any Subsidiary Guarantor repudiates its obligations under its Note
Guarantee or, except as permitted by the Indenture, any Note Guarantee is
determined to be unenforceable or invalid or shall for any reason cease to be in
full force and effect.

 

If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee may, and at the direction of the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding shall, declare all the
Notes to be due and payable.  If a bankruptcy or insolvency default with respect
to the Company occurs and is continuing, the Notes automatically become due and
payable.  Holders may not enforce the Indenture or the Notes except as provided
in the Indenture.  The Trustee may require indemnity satisfactory to it before
it enforces the Indenture or the Notes.  Subject to certain limitations, Holders
of at least a majority in principal amount of the Notes then outstanding may
direct the Trustee in its exercise of any trust or power.

 

15.          Guarantee.

 

The Company’s obligations under the Notes are fully and unconditionally
guaranteed, jointly and severally, by the Subsidiary Guarantors.

 

16.          Trustee Dealings with the Company.

 

The Trustee under the Indenture, in its individual or any other capacity, may
make loans to, accept deposits from and perform services for the Company, the
Subsidiary Guarantors or their Affiliates and may otherwise deal with the
Company, the Subsidiary Guarantors or their Affiliates as if it were not the
Trustee.

 

17.          No Recourse Against Others.

 

No incorporator or any past, present or future partner, stockholder, other
equityholder, officer, director, employee or controlling person, as such, of the
Company or of any successor Person shall have any liability for any obligations
of the Company under the Notes or the Indenture or for any claim based on, in
respect of or by reason of, such obligations or their creation.  Each Holder by
accepting a Note waives and releases all such liability.  The waiver and release
are part of the consideration for the issuance of the Notes.

 

A-8

--------------------------------------------------------------------------------


 

18.          Authentication.

 

This Note shall not be valid until the Trustee or authenticating agent signs the
certificate of authentication on the other side of this Note.

 

19.          Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as:  TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT
TEN (= joint tenants with right of survivorship and not as tenants in common),
CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

20.          Governing Law.

 

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge.  Requests may be made to SPX Corporation, 13515
Ballantyne Corporate Place, Charlotte, North Carolina 28277; Attention: Office
of Assistant General Counsel, SEC Reporting.

 

A-9

--------------------------------------------------------------------------------


 

[FORM OF TRANSFER NOTICE]

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto

 

Insert Taxpayer Identification No.

 

 

 

 

Please print or typewrite name and address including zip code of assignee

 

 

 

 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                                     
attorney to transfer said Note on the books of the Company with full power of
substitution in the premises.

 

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL NOTES OTHER THAN EXCHANGE NOTES,
UNLEGENDED OFFSHORE GLOBAL NOTES AND UNLEGENDED OFFSHORE PHYSICAL NOTES]

 

In connection with any transfer of this Note occurring prior to the date which
is the earlier of (i) the date the Shelf Registration Statement is declared
effective or (ii) the end of the period referred to in Rule 144(d) or any
successor provision under the Securities Act, the undersigned confirms that
without utilizing any general solicitation or general advertising that:

 

[Check One]

 

o (a)   this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933 provided by Rule 144A thereunder.

 

or

 

o (b)   this Note is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Note and the Indenture.

 

A-10

--------------------------------------------------------------------------------


 

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.08 of the Indenture shall have
been satisfied.

 

Date:

 

 

 

 

 

 

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.

 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:

 

 

 

 

 

 

NOTICE:  To be executed by an executive officer

 

A-11

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you wish to have this Note purchased by the Company pursuant to Section 4.05
of the Indenture, check the Box:

 

If you wish to have a portion of this Note purchased by the Company pursuant to
Section 4.05 of the Indenture, state the principal amount: 
$                                      .

 

Date:

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the other side of this Note)

 

Signature Guarantee:

 

 

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.

 

A-12

--------------------------------------------------------------------------------


 

[include for Global Notes]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

 

The following increases or decreases in this Global Note have been made:

 

Date

 

Amount of
decreases in
principal amount

 

Amount of
increases in
principal amount

 

Principal amount
of this Global
Note following
such decrease or
increase

 

Signature of
authorized officer of
Trustee or Notes
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Certificate To Be Delivered

in Connection with Transfers

of Temporary Regulation S Global Notes

 

,

 

U.S. Bank National Association
Corporate Trust Services
Hearst Tower - 214 N. Tryon Street, 27th Floor
Charlotte, NC 28202

 

 

Re: SPX Corporation (the “Company”)

 

 

6.875% Senior Notes due 2017 (the “Notes”)

 

 

Dear Sirs:

 

This letter relates to U.S. $                 principal amount of Notes
represented by a Note (the “Legended Note”) which bears a legend outlining
restrictions upon transfer of such Legended Note.  Pursuant to Section 2.02 of
the Indenture dated as of August 16, 2010 (the “Indenture”) relating to the
Notes, we hereby certify that we are (or we will hold such securities on behalf
of) a person outside the United States to whom the Notes could be transferred in
accordance with Rule 904 of Regulation S promulgated under the U.S. Securities
Act of 1933.  Accordingly, you are hereby requested to exchange the legended
certificate for an unlegended certificate representing an identical principal
amount of Notes, all in the manner provided for in the Indenture.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.  Terms used in this certificate have the meanings set
forth in Regulation S.

 

 

Very truly yours,

 

 

 

[Name of Holder]

 

 

 

By:

 

 

 

Authorized Signature

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Certificate to Be

Delivered in Connection with

Transfers to Non-QIB Accredited Investors

 

,

 

U.S. Bank National Association
Corporate Trust Services
Hearst Tower - 214 N. Tryon Street, 27th Floor
Charlotte, NC 28202

 

 

Re: SPX Corporation (the “Company”)

 

 

6.875% Senior Notes due 2017 (the “Notes”)

 

 

Dear Sirs:

 

In connection with our proposed purchase of $                   aggregate
principal amount of the Notes, we confirm that:

 

1.  We understand that any subsequent transfer of the Notes is subject to
certain restrictions and conditions set forth in the Indenture dated as of
August 16, 2010 (the “Indenture”) relating to the Notes and the undersigned
agrees to be bound by, and not to resell, pledge or otherwise transfer the Notes
except in compliance with such restrictions and conditions and the Securities
Act of 1933, as amended (the “Securities Act”).

 

2.  We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes may not be offered or sold except
as permitted in the following sentence.  We agree, on our own behalf and on
behalf of any accounts for which we are acting as hereinafter stated, that if we
should sell any Notes within the time period referred to in Rule 144(d) or any
successor provision of the Securities, we will do so only (A) to the Company or
any subsidiary thereof, (B) in accordance with Rule 144A under the Securities
Act to a “qualified institutional buyer” (as defined therein), (C) to an
institutional “accredited investor” (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
you and to the Company a signed letter substantially in the form of this letter
and, if such transfer is in respect of an aggregate principal amount of less
than $100,000, an opinion of counsel acceptable to the Company that such
transfer is in compliance with the Securities Act, (D) outside the United States
in accordance with Rule 904 of Regulation S under the Securities Act,
(E) pursuant to the exemption from registration provided by Rule 144 under the
Securities Act (if available) or (F) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
person purchasing any of the Notes from us a notice advising such purchaser that
resales of the Notes are restricted as stated herein.

 

3.  We understand that, on any proposed resale of any Notes, we will be required
to furnish to you and the Company such certifications, legal opinions and other
information as you and the Company may reasonably require to confirm that the
proposed sale complies with

 

C-1

--------------------------------------------------------------------------------


 

the foregoing restrictions.  We further understand that the Notes purchased by
us will bear a legend to the foregoing effect.

 

4.  We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

 

5.  We are acquiring the Notes purchased by us for our own account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

Very truly yours,

 

 

 

[Name of Transferee]

 

 

 

 

By:

 

 

 

Authorized Signature

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Certificate to Be Delivered in

Connection with Transfers Pursuant to Regulation S

 

,

 

U.S. Bank National Association
Corporate Trust Services
Hearst Tower - 214 N. Tryon Street, 27th Floor
Charlotte, NC 28202

 

 

Re: SPX Corporation (the “Company”)

 

 

6.875% Senior Notes due 2017 (the “Notes”)

 

 

Dear Sirs:

 

In connection with our proposed sale of U.S.$                 aggregate
principal amount of the Notes, we confirm that such sale has been effected
pursuant to and in accordance with Regulation S under the Securities Act of 1933
and, accordingly, we represent that:

 

(1)  the offer of the Notes was not made to a person in the United States;

 

(2)  at the time the buy order was originated, the transferee was outside the
United States or we and any person acting on our behalf reasonably believed that
the transferee was outside the United States;

 

(3)  no directed selling efforts have been made by us in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable; and

 

(4)  the transaction is not part of a plan or scheme to evade the registration
requirements of the U.S. Securities Act of 1933.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.  Terms used in this certificate have the meanings set
forth in Regulation S.

 

 

Very truly yours,

 

 

 

[Name of Transferor]

 

 

 

 

By:

 

 

 

Authorized Signature

 

D-1

--------------------------------------------------------------------------------